--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

URBAN AG. CORP. 8-K [uac_8k-020113.htm]
Exhibit 10.0
 
STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
the 31st day of January 2013, by and among URBAN AG. CORP., a Delaware
corporation which from time to time may do business as “AQUM” or other similar
name ("AQUM”), MARKO A. MENDEZ and MARIO DELGADO, JR. (each, individually, a
“Shareholder”, and jointly and severally, the “Green Wire, Inc. Shareholders”)
and TRACEY KNOFTZ and TTT INVESTMENT TRUST (each, individually, a ”Shareholder”
and jointly and severally, the “Terra Asset Management, Inc. Shareholders” or
“TAM Shareholders”) and HECTOR VASQUEZ and  NORMA KASWAS VASQUEZ (each,
individually, a “Shareholder” and jointly and severally, the “B & R Telephone
Shareholders” ) collectively the Sellers (the “Sellers”) and GREEN WIRE
ENTERPRISES, INC., a Delaware corporation (the “Company”) (collectively the
“Parties”).


W I T N E S S E T H:
 
WHEREAS, the Sellers each own shares of the Company common stock (the “Company
Shares”) , which constitute all of the issued and outstanding capital stock of
the Company as summarized in Exhibit C ; and
 
WHEREAS, The Company is in the business of infrastructure deployment,
integration and maintenance for telecommunications system providers in various
regions of the United States (the “Company Business”); and
 
WHEREAS, in reliance on and subject to the terms, conditions, representations,
warranties, covenants and agreements contained herein, Sellers desire to sell
their ownership in the Company in exchange for stock and cash consideration as
described in Exhibit B.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, and upon and subject to the terms and
the conditions hereinafter set forth, the parties do hereby agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF COMPANY SHARES; CONSIDERATION;  CLOSING;
MANAGEMENT
 
1.01   Upon the terms and subject to the conditions of this Agreement (the
“Agreement”), at the Closing, the Shareholders shall, assign, transfer and
convey unto AQUM, and AQUM shall acquire from the Shareholders all of the
existing Company Shares as detailed in Exhibit C as a result of the completion
of the Purchase Transactions as evidenced by the Letters of Intent attached as
Exhibit A.
 
 
1

--------------------------------------------------------------------------------

 
 
1.02   Consideration.
 
    (a)   The consideration for the Company shares on the Closing Date shall be
issuance to the individual Shareholders in accordance with Exhibit B AQUM Common
Stock (the “Stock Consideration” or “Issued Shares”) and Cash (the Cash
Consideration”) and Seller Notes (the “Seller Notes”).
 
    (b)   As additional consideration, for a period of three (3) years after the
Closing or until the revenue cap set forth in this paragraph is reached, AQUM
shall pay Sellers 10% of every dollar of net revenue before income tax of the
Company after gross revenue for each such year exceeds $6 million (“Earnout”).
The Earnout shall be paid to Shareholders either in cash or in AQUM common
stock, at AQUM’s sole option if the Spin-out Election in section 1.06 and more
fully defined in Exhibit D has not been exercised. If the election has been
exercised by either AQUM or GWE then the election to pay in cash or GWE Stock
shall be at the Shareholders sole discretion..  Payment in AQUM or GWE common
stock shall be issued based on 90% of the three day closing average price on the
date of the Earnout.  The Earnout shall be capped once the Company’s revenue has
reached $20 million cumulatively over the three year period but is only paid if
the Gross Revenue for each year is equal to or exceeds $6 million collectively.
The GWE Board will be responsible for allocation of the Earnout.
 
    (c)   The Stock Consideration shall carry a Make-Whole provision as
described below.
 
1.03   Closing.  The Closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place at such location and dates as AQUM and
Shareholders mutually agree or by mail or Fax by the exchange of signed
counterparts of this Agreement (the “ Closing Date”).
 
1.04   Transactions and Documents at First Closing.
 
    (a)   At the Closing Date, the Shareholders upon full receipt of shall
deliver to AQUM (i) certificates evidencing the Company Shares constituting
their ownership in the Company, duly endorsed in blank or accompanied by duly
executed stock transfer power in the form attached as Schedule 1.04 (1); and
(ii) as part of the Green Wire, Inc. acquisition as evidenced by the Letter of
Intent a duly executed copy of the Company Shareholder Agreement in the form
attached hereto as Schedule 1.04.(2), and upon such delivery AQUM shall: (i)
deliver to the Shareholders certificates evidencing the AQUM Shares, duly
endorsed in blank or accompanied by duly executed stock transfer power in the
form attached as Schedule 1.04 (1) and executed counterparts of the agreements
referred to herein. All deliveries and other transactions and documents relating
to the Closing shall be interdependent and none shall be effective unless and
until all are effective (except for any of the same as to which the party
entitled to the benefit thereof has waived in writing satisfaction or
performance thereof as a condition precedent to Closing) as they relate to each
separate Purchase Transaction evidenced by the Letters of Intent.
 
 
2

--------------------------------------------------------------------------------

 
 
    (b)   From time to time and at any time, at AQUM’s reasonable request,
whether on or after the Closing Date, and without further consideration,
the  Shareholders shall execute and deliver such further documents and
instruments of conveyance and transfer and shall take such further reasonable
actions as may be necessary or convenient to transfer and convey to AQUM all of
the  Shareholders’ right, title and interest in and to the Company Shares
constituting the Minority Interest, free and clear of any and all liens, claims,
charges and encumbrances, or as may otherwise be necessary or convenient to
carry out the intent of this Agreement.
 
    (c)   From time to time and at any time, at Shareholders’  reasonable
request, whether on or after the Closing Date, and without further
consideration,  AQUM shall execute and deliver such further documents and
instruments of conveyance and transfer and shall take such further reasonable
actions as may be necessary or convenient to transfer and convey to Shareholder
all of the right, title and interest in and to the AQUM Shares, free and clear
of any and all liens, claims, charges and encumbrances, or as may otherwise be
necessary or convenient to carry out the intent of this Agreement.
 
1.05   Make Whole Provision.  If, at the end of the Eighteenth (18Months) after
closing Closing (“Make-Whole Measurement Date”), the closing bid price of the
AQUM Shares is less than $2.67 a share (the “Make-Whole Price”), AQUM shall
provide additional consideration to Shareholders to bring Shareholders’ total
consideration for the Issued Shares to an amount equal to the number of shares
retained of the Issued Shares the Make-Whole Measurement Date multiplied by the
difference in the Make-whole Price and the closing bid price of the AQUM stock.
Such consideration shall be either, at AQUM’s sole election, in the form of
additional AQUM Common Stock or in cash. The Make-Whole Measurement Date may be
extended to Twenty Four (24) Months by either the AQUM Board of Directors or the
Shareholders of TAM, GWI or B&R for their respective calculations. If the
election to extend the Make-Whole Measurement Date is made by any party the
Make-Whole Payment will be made in cash. If prior to the Make-Whole Measurement
Date or the extended date, if elected, the AQUM shares trade for a five
consecutive day period at or above $5.25 (the “Trigger Price”), the Make Whole
Provision will have been deemed to have been met and no additional consideration
will be due under the Make-Whole Provision. The Make-whole provision is subject
to a Claw-Back calculation included in Exhibit D.
 
1.06   Other Terms and Conditions; Spin-off Election, Division Structure, Board
of Directors etc; As part of the Agreement the parties have agreed to corporate
governance, structure and additional terms such as the right to Spin-off the
Company division represented by the Green Wire Enterprise, Inc. entity that are
included in Exhibit D.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
OPTION AND SECOND CLOSING
 
2.01   Green Wire, Inc. Purchase Option.  At any time after the Closing, if AQUM
revenue reaches a minimum of $80 million, then AQUM shall have the right (but
not the obligation) at any time to exercise its option to purchase the remaining
51% of Green Wire Inc. ownership from the Green Wire Shareholders without the
need for Green Wire Shareholders’ approval or consent. The consideration paid to
Shareholders upon exercise of this option shall be AQUM Common Stock, issued at
90% of market price as of the exercise date, for a total price of
$200,000.00.  So long as AQUM revenue is less than $80 million, the option to
purchase transaction set forth in the preceding sentence may occur at any time
upon agreement by AQUM, the Company and Green Wire Shareholders.
 
2.02   Transactions and Documents at Option Closing.   The Option Closing shall
occur on the Option Closing Date, which shall be determined by the exercise of
the Option set forth in Section 2.01, and at the Option Closing the Parties
shall execute and deliver the Option Closing Documents as defined therein. The
parties agree that they shall execute and deliver such further documents and
instruments of conveyance and transfer and shall take such further reasonable
actions as may be necessary or convenient to effectuate the Option Closing.
 
2.03   Green Wire, Inc. Operating Agreement The Green Wire, Inc. Shareholders
shall enter into an Operating Agreement substantially in the form of  Schedule
2.03(3).

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS
 
The Shareholders, jointly and severally, represent and warrant to AQUM as
follows:
 
3.01   Power, Authority and Organization of the Shareholders.  The Shareholders
have the right, power and capacity to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by the Shareholders
and constitutes the Shareholders' legal, valid and binding obligation,
enforceable in accordance with its terms.
 
3.02   No Conflict.  The execution and delivery of this Agreement by the
Shareholders, the consummation of the transactions contemplated herein by the
Shareholders, and the performance of the covenants and agreements of the
Shareholders, subject to fulfillment of the conditions set forth in Section 8.00
hereof, will not, with or without the giving of notice or the lapse of time, or
both, (a) violate, conflict with or result in a breach or default under or cause
termination of any term or condition of any mortgage, indenture, contract,
license, permit, instrument, trust document, or other agreement, document or
instrument to which the  Shareholders are a party or by which the  Shareholders
or any of their properties may be bound; or (b) violate any provision of law,
statute, rule, regulation, court order, judgment or decree, or ruling of any
governmental authority, to which the Shareholders are a party or by which the
Shareholders or their properties may be bound.
 
 
4

--------------------------------------------------------------------------------

 
 
3.03   Ownership of the Company Shares.  The Shareholders own, of record and
beneficially, good and valid title to the Company Shares in the amounts set
forth next to each Shareholder's name on Schedule 3.03, and, except as set forth
on Schedule 3.03, such Company Shares (a) are validly issued, fully paid and
non-assessable, (b) are free and clear of any liens, restrictions, claims,
equities, charges, options, rights of first refusal or encumbrances, with no
defects of title whatsoever, and (c) constitute all of the issued and
outstanding shares of capital stock of Company or rights to Company shares as
described in Exhibit C.  Other than the Company Shares, the Shareholders own no
shares of capital stock of the Company or any other equity security of the
Company and no right of any kind to have any such equity security issued.  Upon
the Closing, AQUM shall have obtained good and valid title to the Company
Shares, free and clear of any liens, restrictions, claims, equities, options,
charges, rights of first refusal, or encumbrances or other restrictions, and
with no defects of title whatsoever.  The Shareholders have full and exclusive
power, right and authority to vote the Company Shares.  The Shareholders are not
a party to or bound by any agreement affecting or relating to their right to
transfer or vote the Company Shares.
 
3.04   Absence of Other Claims.  No prior offer, issue, redemption, call,
purchase, sale, merger, transfer, involvement in any transfer, negotiation or
other transaction of any nature or kind with respect to any capital stock
(including shares, offers, options, warrants, or debt convertible into shares,
options or warrants) of Company or any AQUM company or related company
(collectively, the "Related Companies"), or any corporation which has been
merged into any of the Related Companies, has given or may give rise to (a) any
valid claim or action by any person (including, without limitation, any former
or present holder of any Company Shares or any other capital stock of any of the
Related Companies) which is enforceable against the Shareholders or Company; or
(b) any valid interest in Company, and no fact or circumstance exists which
could give rise to any such right, claim, action or interest on behalf of any
person.
 
3.05   Investment Representations.
 
   (a)   Each of the Shareholders has sufficient knowledge and experience in
financial and business matters to be able to evaluate the risks and merits of
the transaction represented by the issuance of the AQUM Common Stock to be
issued to Shareholders hereunder (the “Issued Shares”).
 
   (b)   Each of the Shareholders is aware that the business of the AQUM
involves significant and material economic variables and risks that could
adversely affect such Shareholder’s investment in the Issued Shares.
 
   (c)   Each of the Shareholders is able to bear the economic risks of an
investment in the Issued Shares, including the risk of losing all of such
investment, and neither Shareholder has any need for liquidity with respect to
such investment.
 
   (d)   Each of the Shareholders acknowledges that no prospectus, offering
circular or other offering statement containing information with respect to the
Issued Shares, was delivered in connection with the Shareholders’ investment.
Each of the Shareholders  has made his or her own inquiry and analysis with
respect to the AQUM and its business, and further represents that such
Shareholder has had access, for a reasonable time prior to the issuance of the
Issued Shares, to information concerning  AQUM and has had the opportunity to
ask questions of, and receive answers from, officers of AQUM concerning an
investment in the
 
 
5

--------------------------------------------------------------------------------

 
 
Issued Shares and the contemplated business, management and financial affairs of
AQUM, and to obtain additional information (to the extent AQUM possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to such
Shareholder  or to which such Shareholder  had access.
 
(e)   The Issued Shares were not offered to Shareholders by means of publicly
disseminated advertisements or sales literature, or as part of a general
solicitation, nor is any Shareholder aware of any offers made to other persons
by such means.
 
(f)   Each Shareholder acknowledges that he or she has either been supplied with
or has had access to information to which a reasonable investor would attach
significance in making investment decisions. In determining to proceed with this
investment, Each Shareholder has relied solely upon the results of his or her
own independent investigation with respect to the Issued Shares.
 
(g)   Each Shareholder acknowledges and agrees that such Shareholder may not,
directly or indirectly, sell, assign, pledge, give, subject to lien or security
interest or otherwise dispose of or encumber (collectively, “Transfer”) all or
any part of the Issued Shares except as expressly permitted by this Agreement,
the AQUM Shareholder Agreement and applicable law.
 
(h)   Each Shareholder acknowledges that, to the extent such Shareholder deems
necessary, he or she has relied on his or her own professional accounting, tax,
legal and financial advisors with respect to an investment in AQUM and the
acquisition of the Issued Shares, and obtained, to the extent such Shareholder
deems necessary, such professional advice with respect to the risks inherent in
such investment and the suitability of an investment in the Issued Shares in
light of such Shareholder’s financial condition and investment needs.
 
(i)   The information about AQUM that has been disclosed to Shareholders in
connection with the acquisition of the Issued Shares is deemed to be
confidential information of AQUM, and Shareholders represent and warrant to, and
hereby agree that, unless AQUM has consented in writing to the contrary,
Shareholders shall treat such information as Confidential Information under this
Agreement.
 
(j)   The agreements, representations and warranties made herein extend to and
apply to all portions of the Issued Shares. The acceptance by Shareholders of
the Issued Shares shall constitute Shareholders’ confirmation that all
agreements and representations made herein shall be true and correct at such
time.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES REGARDING COMPANY
 
The Company and each Shareholder hereby jointly and severally represent and
warrant to AQUM as follows:
 
 
6

--------------------------------------------------------------------------------

 


       4.01   Organization and Authorization.
 
   (a)   The Company is a corporation duly organized, validly existing and its
status is active under the laws of the State of Delaware, and has all requisite
power and authority, corporate or otherwise, to carry on and conduct its
business as it is now being conducted and to own or lease its properties and
assets, and is duly qualified and in good standing in the jurisdictions set
forth.
 
   (b)   Except as set forth in Exhibit A, the Company has no interest, direct
or indirect, and has no commitment to purchase or otherwise acquire any
interest, direct or indirect, in any other corporation, partnership, joint
venture or other business enterprise.
 
   (c)   The current officers and directors of the Company are listed on
Schedule 4.01.
 
   (d)   The copies of the corporate records of the Company that have previously
been delivered to AQUM are the complete, true and correct corporate records of
the Company in effect as of the date hereof.  The minutes of directors' and
shareholders' meetings and the stock books of the Company that have been
delivered previously to AQUM are the complete, true and correct records of
directors' and shareholders' meetings and stock issuances through and including
the date hereof and, reflect all transactions and other matters required to be
reflected in such records, as well as such other matters customarily contained
in records of such type.
 
4.02   Authorized and Outstanding Stock.  All of the Company Shares are validly
issued, fully paid and non-assessable.  All issuances, transfers or purchases of
the capital stock of the Company have been in compliance with all applicable
agreements and all applicable laws, including federal and state securities laws,
and all taxes thereon have been paid.  There are no shares of capital stock held
in the treasury of the Company.
 
4.03   Absence of Other Claims.  There is not outstanding, nor is the Company
bound by, any subscriptions, options, preemptive rights, warrants, calls,
commitments or agreements or rights of any character requiring the Company to
issue or entitling any person or entity to acquire any additional shares of
capital stock or any other equity security of the Company, including any right
of conversion or exchange under any outstanding security or other instrument,
and the Company is not obligated to issue or transfer any shares of its capital
stock for any purpose other than the Purchase Transactions listed in Exhibit
A.  There are no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of the Company.
 
4.04   No Conflict.  The execution and delivery of this Agreement by the
Shareholders and the Company, the consummation of the transactions contemplated
herein by the Shareholders and the Company, and the performance of the covenants
and agreements of the Shareholders and the Company, subject to fulfillment of
the conditions set forth herein,, will not, with or without the giving of notice
or the lapse of time, or both, (a) violate or conflict with any of the
provisions of any charter document or bylaw of the Company; or (b) except as set
forth on Schedule 4.04, violate, conflict with or result in a breach or default
under or cause termination of any term or condition of any mortgage, indenture,
contract, license, permit, instrument, trust document, will, or other agreement,
document or instrument to which the Company is a party or by which the Company
or its properties may be bound; or (c) violate any provision of law, statute,
regulation, court order or ruling of any governmental authority, to which the
Company is a party or by which it or its properties may be
 
 
7

--------------------------------------------------------------------------------

 
 
bound; or (d) result in the creation or imposition of any lien, claim, charge,
restriction, security interest or encumbrance of any kind whatsoever upon any
asset of the Company.
 
4.05   Required Consents and Approvals.  Except as set forth on Schedule 4.05,
no consent or approval is required by virtue of the execution hereof by the
Shareholders or the Company or the consummation of any of the transactions
contemplated herein by the Shareholders or the Company to avoid the violation or
breach of, or the default under, or the creation of a lien on assets of the
Company pursuant to the terms of, any regulation, order, decree or award of any
court or governmental agency or any lease, agreement, contract, mortgage, note,
license, or any other instrument to which the Company is a party or to which it
or any of its property or assets or any of the Company Shares is subject.
 
4.06   No Violation of Law.  The Company is not and has not been and will not be
(by virtue of any past or present action, omission to act, contract to which it
is a party or any occurrence or state of facts whatsoever) in violation of any
applicable local, state or federal law, ordinance, regulation, order, injunction
or decree, or any other requirement of any governmental body, agency or
authority or court binding on it, or relating to its property or business or its
advertising, sales or pricing practices (including, without limitation, any
antitrust laws and regulations), and the Company will not hereafter suffer or
incur any loss, liability, penalty or expense (including, without limitation,
attorneys' fees) by virtue of any such violation.
 
4.07   Financial Statements.  Schedule 4.07 contains the un-audited balance
sheets of the Company as of the dates indicated on Schedule 4.07 and the related
un-audited statements of income, stockholders equity, and cash flows for the
years then ended, and the related notes thereto (the “Financials”) The
Financials to the best of the knowledge of the Shareholders and the Company are
true, correct and complete and present fairly the financial position of the
Company as of the dates thereof, and the related results of its operations for
the years then ended.
 
4.08   No Undisclosed Liabilities.  There are no liabilities of the Company of
any kind whatsoever, whether accrued, contingent, absolute or otherwise, except
for:
 
(a)   liabilities and obligations fully reflected or provided for in the Interim
Balance Sheet;
 
(b)   liabilities and obligations incurred in the ordinary course of business,
consistent with past practice, since the Interim Balance Sheet Date and of a
type reflected on the Interim Balance Sheet, which individually or in the
aggregate are not in excess of $10,000, except for those set forth on Schedule
4.08; and
 
(c)   liabilities and obligations under Contracts not (i) attributable to any
failure by the Company to comply with the terms thereof or any express or
implied warranty, or (ii) entered into in violation of this Agreement or arising
out of any such breach by the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
4.09   Real Property.
 
   (a)   Schedule 4.09(a) sets forth a complete and accurate list and
description of all the real property that the Company owns or leases, has agreed
(or has an option) to purchase, sell or lease, or may be obligated to purchase,
sell or lease (the "Real Property").  With respect to each parcel of Real
Property required to be listed and described on Schedule 4.09(a), the
Shareholders and the Company have made available to AQUM true, correct and
complete copies of the deed evidencing the Company’s ownership of such parcel,
each mortgage or other encumbrance thereon reflected in a written instrument,
each instrument (if any) evidencing a grant by or to the Company of an option to
purchase or lease such parcel, each lease and leasehold mortgage (if any) with
respect to such parcel, and any title policies or commitments and surveys with
respect to such parcel.
 
   (b)   Subject to Section 4.09(c) hereof, the Company (i) has good and
marketable fee simple title to all the Real Property held by the Company; and
(ii) except for Permitted Liens (as hereinafter defined), owns such Real
Property free and clear of all title defects or objections, liens, restrictions,
claims, charges, security interests, easements or other encumbrances of any
nature whatsoever, including any mortgages, leases, chattel mortgages,
conditional sales contracts, collateral security arrangements and other title or
interest retention arrangements.  "Permitted Liens" shall mean (y) the security
interests, easements or other encumbrances described on Schedule 4.09(b); and
(z) liens for taxes not yet due and payable.Except for Permitted Liens and other
matters set forth on Schedule 4.09(c), no Real Property is subject to (i) any
governmental decree or order (or threatened or proposed order known to the
Company or the Shareholders) to be sold or taken by public authority; or (ii)
any rights of way, building use restrictions, exceptions, variances,
reservations or limitations of any nature whatsoever, not of record.
 
4.10   Personal Property.
 
   (a)   Schedule 4.10(a) sets forth a complete and accurate list and
description of all the personal property that the Company owns or leases, has
agreed (or has an option) to purchase, sell or lease, or may be obligated to
purchase, sell or lease.The Company (i) has good and valid title to all the
personal and mixed, tangible and intangible properties and assets which it
purports to own or which it uses in the conduct of its business, including,
without limitation, Intellectual Property, Software and Licensed Software (as
defined in Section 4.12), and all the personal properties and assets reflected,
but not shown as leased or encumbered, on the Audited Balance Sheet and the
Interim Balance Sheet (except for inventory and assets sold in the Ordinary
Course of Business and supplies consumed in the Ordinary Course of Business);
and (ii) except for Permitted Liens, owns such personal property free and clear
of all title defects or objections, liens, restrictions, claims, charges,
security interests, easements, or other encumbrances of any nature whatsoever,
including any mortgages, leases, chattel mortgages, conditional sales contracts,
collateral, security arrangements and other title or interest retention
arrangements.  All properties and assets of the Company are in the possession of
the Company.  Schedule 4.10(b) sets forth a general description and the location
of any personal property (including all improvements on any Real Property) and
leasehold improvements that are not located at the principal location of the
Company Businesses.
 
 
9

--------------------------------------------------------------------------------

 
 
   (b)   The towers, structures and equipment owned or leased by the Company are
structurally sound with no known material defects, are in good and safe
operating condition and repair and are adequate for the uses to which they are
being put.
 
   (c)   The rights, properties and other assets presently owned, leased or
licensed by the Company and described in Schedule 4.09(a), Schedule 4.10(a) and
Schedule 4.12(b) include all rights, properties and other assets necessary to
permit each Company to conduct the Company Business, respectively in the same
manner as such businesses has been conducted since the Interim Balance Sheet
Date, without any need for replacement, refurbishment or extraordinary repair.
 
   (d)   All of the inventories of the Company included on the Interim Balance
Sheet or subsequently acquired are merchantable and of a quality and quantity
usable and saleable in the Ordinary Course of Business, and the quantities of
each type of inventory (whether raw materials, work-in-process, or finished
goods) are not excessive, but are reasonable, adequate and appropriate in the
present circumstances of the Company.  All of the inventories of the Company
included on the Interim Balance Sheet are valued for the purposes thereof at the
lower of cost or market. Schedule 4.10(d) contains a complete and accurate list
of all leases (including any capital leases) and lease-purchase arrangements
(other than Real Property leases) pursuant to which the Company leases personal
property from others and which (i) require the Company to pay, for rent and any
obligatory improvements, more than $5,000 in any single year or $10,000 during
the entire term of such lease or lease-purchase arrangement (including any
renewal term that the Company may not avoid by refusing to renew in its sole
discretion); or (ii) provide for a purchase option for a price of more than
$5,000.  Schedule 4.10(d) specifies which of such leases, if any, are capital
leases.  All leases that are required to be capitalized by GAAP have been so
accounted for in the Current Financial Statements.  The Company and the
Shareholders have made available to AQUM a true, correct and complete copy of
each of the items required to be listed on Schedule 4.10(d).
 
4.11   Indebtedness.  Schedule 4.11 sets forth a complete and accurate list and
description of all instruments or other documents relating to any direct or
indirect indebtedness for borrowed money of the Company, as well as indebtedness
by way of lease-purchase arrangements, guarantees, undertakings on which others
rely in extending credit and all conditional sales contracts, chattel mortgages
and other security arrangements with respect to personal property used or owned
by the Company.  The Company and the Shareholders have made available to AQUM a
true, correct and complete copy of each of the items required to be listed on
Schedule 4.11.
 
4.12   Intellectual Property.
 
   (a)            For purposes of this Agreement, the term "Intellectual
Property" shall mean all patents, patent rights, patent applications, registered
trademarks and service marks, trademark rights,  trademark applications, service
mark rights, service mark applications, trade names, registered copyrights,
copyright rights, domain names and all intellectual, industrial software or
proprietary rights and trade secrets, technology and know-how, owned or used by
the Company, which are related to or used in connection with the Company
Business, in each case together with any amendments, modifications and
supplements thereto and in each case all goodwill associated therewith in
connection with the business in which any such intellectual property is used.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Identification of Intellectual Property.  Schedule 4.12(b) sets
forth a complete and accurate list and full description of all Intellectual
Property.  With respect to any registrations of the Intellectual Property,
Schedule 4.12(b) also sets forth, as to each such item of the Intellectual
Property, the (i) relevant application or registration number, (ii) relevant
filing, registration, issue or application date, (iii) record owner,
(iv)country, (v) title or description and (vi) remaining life thereof.  In
addition, Schedule 4.12(b) identifies whether each item of the Intellectual
Property is owned by the Company or is possessed and used by the Company under
any license, contract, agreement or other commitment and, if under any such
commitment, the identity of the parties thereto, the term thereof and all
amounts payable thereunder together with the payment terms therefore.
 
(c)           Ownership and Protection.  With respect to each item of
Intellectual Property identified as being owned by the Company, the Company owns
all right, title and interest in and to such Intellectual Property, and has not
encumbered or impaired any rights in same.  The Company has obtained an
enforceable written assignment of all right, title and interest in and to each
item of the Intellectual Property owned by the Company from each person or
entity participating in the discovery, development or creation of such item or
Intellectual Property and the Company and the Shareholders have provided to AQUM
true and correct copies of each such assignment.  The Company has no obligation
to compensate, or to obtain the consent of, any third party for the use of any
item of the Intellectual Property. All employees, independent contractors, or
other persons who have had access to or participated in the development in any
of the Intellectual Property owned by the Company have signed appropriate
confidentiality and non-disclosure agreements and, in the case of independent
contractors, appropriate work for hire agreements and assignments, sufficient to
protect the Company’s ownership rights in the Intellectual Property and the
unauthorized use or disclosure of same.  All registrations and applications to
register the Intellectual Property in each of the countries in which any of the
same is registered are valid and subsisting in all respects and have been
properly maintained.  No party has any claim to any moral rights with respect to
the Intellectual Property owned by the Company.
 
(d)           Litigation and Claims.  Except as disclosed on Schedule 4.12(d),
there is neither pending nor, to the knowledge of the Company or the
Shareholders, threatened any suit, action, claim, arbitration, grievance,
litigation, administrative or legal or other proceeding, or investigation,
against the Company or its licensors contesting the validity of, or the
Company’s right to use, any of the Intellectual Property.
 
(e)           Licenses.  The Company has not granted any license or other right
to use, in any manner, any item of Intellectual Property, whether or not
requiring the payment of royalties, and no third party has any right to use any
of the Intellectual Property owned by the Company.  The Company has not
licensed, leased, sold or otherwise transferred or disclosed the source code for
any of the Intellectual Property to any person or entity other than to the
Company’s employees and independent contractors pursuant to an agreement with
such employees and independent contractors protecting the intellectual property
rights therein and the nondisclosure thereof.
 
(f)           Protection.  The Company has reasonably protected the Intellectual
Property as the proprietary property and trade secrets of the Company. There has
not been any default under any confidentiality agreement regarding the use and
disclosure of the Intellectual Property.
 


 
11

--------------------------------------------------------------------------------

 
 


 
(g)           Infringement.
 
(i)           To the knowledge of the Company or the Shareholders, no third
party is (i) infringing upon all or any portion of the Intellectual Property, or
(ii) using all or any portion of the Intellectual Property in derogation of any
rights acquired by AQUM under this Agreement.
 
(ii)           There is no interference action or other litigation pending or,
to the knowledge of the Company or the Shareholders, threatened before any
governmental entity (including, without limitation, the United States Patent and
Trademark Office or corresponding governmental entities in foreign
jurisdictions) in regard to any of the Intellectual Property.
 
(iii)           None of the Intellectual Property infringes any copyright,
trademark, patent, trade secret, or other right of any third party.  The Company
has not received notice of infringement upon, misappropriation of or conflict
with any asserted right of any third party, and there is no basis for any such
notice.
 
(iv)           The inception, development and reduction to practice of the
Intellectual Property have not constituted or involved, and do not constitute or
involve, the misappropriation of trade secrets or other rights of any other
person or entity (including, without limitation, any governmental entity).
 
4.13   Litigation.  Schedule 4.13 (a) sets forth all litigation, claims, suits,
actions, investigations, indictments or information, proceedings or
arbitrations, grievances or other procedures (including grand jury
investigations, actions or proceedings, and product liability and workers'
compensation suits, actions or proceedings) pending, or to the knowledge of the
Company or the Shareholders, threatened, before any court, commission,
arbitration tribunal, or judicial, governmental or administrative department,
body, agency, administrator or official, grand jury, or any other forum for the
resolution of grievances, against the Company or involving any of its property
or business, and (b) indicates which of such matters are being defended by an
insurance carrier, and which of the matters being so defended are being defended
under a reservation of rights.  Except as set forth on Schedule 4.13, there are
no judgments, orders, writs, injunctions, decrees, indictments or information,
grand jury subpoenas or civil investigative demands, plea agreements,
stipulations or awards (whether rendered by a court, commission, arbitration
tribunal, or judicial, governmental or administrative department, body, agency,
administrator or official, grand jury or any other forum for the resolution of
grievances) against or relating to the Company or involving the Company’s
property or business.  The Company and the Shareholders have made available to
AQUM true, correct and complete copies of pleadings, briefs and other documents
filed in each pending litigation, claim, suit, action, investigation, indictment
or information, proceeding, arbitration, grievance or other procedure required
to be listed on Schedule 4.13, and the judgments, orders, writs, injunctions,
decrees, indictments and information, grand jury subpoenas and civil
investigative demands, plea agreements, stipulations and awards required to be
listed on said Schedule.
 
4.14   Employees.
 
   (a)   Schedule 4.14(a) sets forth the names and current compensation (broken
down by category, e.g., salary, bonus, commission) of all employees of the
Company, together with the date and amount of the last increase in compensation
for each such person.  To the knowledge of the Company and the Shareholders, no
employee intends to terminate his or her employment relationship with the
Company as a result of the transactions contemplated herein or otherwise.
 


 
12

--------------------------------------------------------------------------------

 
 


 
   (b)   The Company has conducted a thorough review of its employee records and
has verified that each foreign national employee of the Company is authorized to
be present and employed in the United States.  Additionally, except as disclosed
on Schedule 4.14(b), the Company is in full compliance with all applicable laws,
regulations, judgments and other requirements relating to the regulation of
foreign nationals in the United States including, without limitation, those
items relating to the employment and compensation of foreign nationals in the
United States.  Moreover, there are no unresolved past, pending or threatened
administrative, regulatory or judicial actions, proceedings, investigations,
obligations, liabilities, losses, decrees, judgments, penalties, fines, fees,
demands, demand letters, orders, directives, claims, or notices of noncompliance
or violation relating in any way to the Company or its operations in connection
with the Company’s employment of foreign nationals.  As used herein, the term
"foreign national" means a person who is not a citizen of the United States of
America.
 
4.15   Employee Benefits.
 
    All Employee Benefit Plans and Arrangements.
 
(i)   List and Description of Plans and Arrangements. Schedule 4.15(a)(i) sets
forth a complete and accurate list and description of all agreements,
arrangements, commitments, policies or understandings of any kind (whether
written or oral) (A) which relate to employee benefits; (B) which pertain to
present or former employees, retirees, directors or independent contractors (or
their beneficiaries, dependents or spouses) of the Company or their predecessors
in interest; and (C) which are currently or expected to be adopted, maintained
by, sponsored by, or contributed to by the Company, any of its predecessors in
interest or any employer which, under Section 414 of the Internal Revenue Code
(the "Code"), would constitute a single employer with the Company or as to which
the Company, any of its predecessors in interest or any affiliate has any
ongoing liability or obligation whatsoever (collectively, "Employee Benefit
Plans"), including, but not limited to, all: (1) employee benefit plans as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"); (2) all other deferred compensation, early retirement,
incentive, profit-sharing, thrift, stock ownership, stock appreciation rights,
bonus, stock option, stock purchase, welfare or vacation, or other nonqualified
benefit plans or arrangements; and (3) trusts, group annuity contracts,
insurance policies or other funding media for the plans and arrangements
described hereinabove.
 
(ii)   Compliance with ERISA and the Code. Except as set forth on
Schedule 4.15(a)(ii), the Company, its predecessors in interest and all
affiliates have complied with all of their respective obligations with respect
to all Employee Benefit Plans (including, but not limited to, (A) filing or
distributing all reports or notices required by ERISA or the Code and (B)
complying with all requirements of Part 6 of ERISA and Code Section 4980B) and
have maintained the Employee Benefit Plans in compliance with all applicable
laws and regulations (including but not limited to ERISA and the Code).  Each
eligible Employee Benefit Plan has received a favorable determination letter
from the Internal Revenue Service, and the Internal Revenue Service has not
threatened or taken any action to revoke any favorable determination letter
issued with respect to any such Employee Benefit Plan.  No amendment to any
Employee Benefit Plan or related trust has been adopted since receipt of the
most recent determination letter issued with respect to the Employee Benefit
Plan or related trust which would cause disqualification of the Employee Benefit
Plan or related trust.
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)   Copies of Documents Provided to AQUM.  The Company and the Shareholders
have made available to AQUM true, correct and complete copies of all documents
relating to the Employee Benefit Plans that AQUM has requested, including, but
not limited to: (A) all plan texts, amendments, trust instruments and other
agreements adopted or entered into in connection with each of the Employee
Benefit Plans; (B) all insurance and annuity contracts related to any Employee
Benefit Plan; (C) the notices and election forms used to notify employees and
their dependents of their continuation coverage rights under the Company’s group
health plans (under Code Section 4980B(f) and ERISA Section 606), if applicable;
and (D) the most recently available Form 5500 annual reports, certified
financial statements, actuarial reports, summary plan descriptions and favorable
determination letters, if applicable, for Employee Benefit Plans.  Since the
date such documents were supplied to AQUM, no plan amendments have been adopted,
no changes to the documents have been made, and no such amendments or changes
shall be adopted or made prior to the Closing Date.
 
(iv)   Agreements to Create, Continue or Terminate Plans.  Neither the Company,
nor its predecessors in interest nor any affiliate has any agreement,
arrangement, commitment or understanding, whether legally binding or not, to
create any additional Employee Benefit Plan or to continue, modify, change in
any material respect, or terminate any existing Employee Benefit Plan.
 
(v)   Agency Review, Taxes and Fiduciary Liability.  None of the Employee
Benefit Plans is currently under investigation, audit or review by the
Department of Labor, the Internal Revenue Service or any other federal or state
agency or is liable for any federal, state, local or foreign taxes.  There is no
transaction in connection with which the Company, any affiliate or any fiduciary
of any of the Employee Benefit Plans could be subject to either (A) a civil
penalty assessed pursuant to ERISA Section 502, (B) a tax imposed by Code
Section 4975 or (C) liability for a breach of fiduciary responsibility under
ERISA.
 
(vi)   Claims Against Plans and Fiduciaries.  Other than routine claims for
benefits payable to participants or beneficiaries in accordance with the terms
of the Employee Benefit Plans, there are no claims, pending or threatened, by
any participant or beneficiary against any of the Employee Benefit Plans or any
fiduciary of any of the Employee Benefit Plans, and no basis for any such claim
or claims exists.
 
(vii)   Insurance Reserves.  The levels of insurance reserves and accrued
liabilities with regard to all Employee Benefit Plans (to which such reserves or
liabilities do or should apply) are set forth on Schedule 4.15(a) (vii), and
such levels are reasonable and sufficient to provide for all incurred but
unreported claims and any retroactive or prospective premium adjustments.
 
(viii)   Retiree Welfare Benefits.  Neither the Company, its predecessors in
interest nor any affiliate, has maintained an Employee Benefit Plan providing
group health, dental, vision, life insurance or other welfare benefits to
employees following retirement or other separation from service, except to the
extent required under Part 6 of Title I of ERISA and Code Section 4980B.
 
 
14

--------------------------------------------------------------------------------

 


 
(b)           Defined Benefit Plan Matters.
 
List of Defined Benefit Plans.  Schedule 4.15(b) (i) identifies by name all of
the Employee Benefit Plans that are pension plans within the meaning of ERISA
Section 3(2) which are subject to Title IV of ERISA (the "Defined Benefit
Plans"), and specifically identifies each of such Defined Benefit Plans that are
multiemployer plans within the meaning of ERISA Section 3(37) (A) as
multiemployer plans.  There is no Defined Benefit Plan or multiemployer plan
maintained by any affiliate under which the Company currently has or potentially
may have any obligation or liability whatsoever, including, but not limited to
any liability which would be identified by or arise from the issues detailed in
this subsection (b).
 
PBGC Premiums and Termination Liability.  No liability to the Pension Benefit
Guaranty Corporation ("PBGC") has been incurred with respect to the Defined
Benefit Plans.  All premiums due and payable to the PBGC with respect to the
Defined Benefit Plans have been paid in a timely manner.  The PBGC has not
instituted proceedings to terminate any of the Defined Benefit Plans.  No event
has occurred, and there exists no condition or set of circumstances, which could
result in the involuntary termination of any of the Defined Benefit Plans by the
PBGC pursuant to ERISA Section 4042.  Moreover, even if a Defined Benefit Plan
were terminated voluntarily pursuant to ERISA Section 4041, neither the Company,
its predecessors in interest nor any affiliate would have any liability to the
PBGC as a result of the termination.
 
Reportable Events.  No notice of a reportable event within the meaning of ERISA
Section 4043(b) has been filed with the PBGC by the plan administrator of any of
the Defined Benefit Plans, nor has any such reportable event occurred for which
a notice to the PBGC is required.
 
Full Funding on a Termination Basis.  The current present value of all projected
benefit obligations under each of the Defined Benefit Plans did not, as of the
latest valuation date, exceed the then current value of the assets allocable to
such benefit liabilities, based on reasonable actuarial assumptions currently
used for such Defined Benefit Plan.  In addition, each of the Defined Benefit
Plans is fully funded on a termination basis, such that the net fair market
value of the assets equals or exceeds the present value of the accrued benefits
under such Defined Benefit Plan, based upon the actuarial assumptions required
by the PBGC for determining benefits on a termination basis.
 
No Accumulated Funding Deficiency.  No accumulated funding deficiency as defined
in ERISA Section 302(a) (2), whether or not waived and regardless of the reason
arising, exists with respect to any Defined Benefit Plan.
 
Termination.  None of the Defined Benefit Plans has been terminated or partially
terminated nor have there been any events which might constitute grounds for
such a termination or partial termination.
 
4.16   Collective Bargaining.  Except as set forth on Schedule 4.16, there are
no labor contracts, collective bargaining agreements, letters of understanding
or other arrangements, formal or informal, with any union or labor organization
covering any of employees of the Company and none of said employees are
represented by any union or labor organization.  The Company and the
Shareholders have made available to AQUM a true, correct and complete copy of
each agreement listed on Schedule 4.16.
 
 
15

--------------------------------------------------------------------------------

 
 
 
4.17   Labor Disputes.  The Company is in compliance with all federal and state
laws respecting employment and employment practices, terms and conditions of
employment, wages and hours.  The Company is not and has not been engaged in any
unfair labor practice, and no unfair labor practice complaint against the
Company is pending before the National Labor Relations Board.  Neither the
Company nor any Shareholder knows or has reason to know of any labor strike or
other labor trouble actually pending, being threatened against, or affecting the
Company.  Relations between management and labor are amicable and there have not
been, nor are there presently, any attempts to organize non-union employees, nor
are there plans for any such attempts.
 
4.18   Bank Accounts.  Schedule 4.18 sets forth a complete and accurate list of
each bank or financial institution in which the Company has an account or safe
deposit box (giving the address and account numbers) and the names of the
persons authorized to draw thereon or to have access thereto.
 
4.19   Environmental Matters.
 
   (a)   For purposes of this Agreement, the following terms shall have the
following meanings:
 
(i)   "Environmental Claims" shall mean any and all administrative, regulatory
or judicial actions, causes of action, suits, investigations, obligations,
liabilities, losses, proceedings, decrees, judgments, penalties, fines, fees,
demands, demand letters, orders, directives, claims (including any claims
involving liability in tort, strict, absolute or otherwise), liens, notices of
noncompliance or violation, and legal and consultant fees and costs of
investigations or proceedings, relating in any way to any Environmental Law or
the presence or Release (or alleged presence or Release) into the environment of
any Hazardous Material on, at or from the Real Property (hereinafter "Claims")
including, without limitation, and regardless of the merit of such Claim, any
and all Claims by any governmental or regulatory authority or by any third party
or other person for enforcement, mitigation, cleanup, removal, response,
remediation or other actions or damages, contribution, indemnification, cost
recovery, compensation or injunctive or declaratory relief pursuant to any
Environmental Law or any alleged injury or threat of injury to human health,
safety, natural resources or the environment.
 
(ii)   "Environmental Laws" shall mean all present and future federal, state and
local laws, statutes, ordinances, regulations, codes, policies, rules,
directives, orders, decrees, permits, licenses, approvals, authorizations,
criteria, guidelines, covenants, deed restrictions, treaties, conventions, and
rules of common law now or hereafter in effect, and in each case as amended, and
any judicial or administrative judgment, opinion or interpretation thereof,
relating to the regulation or protection of human health, safety, natural
resources or the environment, including, without limitation, laws and
regulations (and all other items recited above) relating to the use, treatment,
storage, management, handling, manufacture, generation, processing, recycling,
distribution, transport, Release or threatened Release of or exposure to any
Hazardous Material.
 
 
16

--------------------------------------------------------------------------------

 
 
(iii)   "Hazardous Materials" shall mean, collectively, any substance, material,
product, derivative, compound, mixture, mineral, chemical, waste, medical waste
or gas, in each case whether naturally occurring, human-made or the by-product
of any process, including but not limited to petroleum or petroleum products (A)
that is now or hereafter becomes defined or included within the definition of a
"hazardous substance," "hazardous waste," "hazardous material," "toxic
chemical," "toxic substance," "hazardous chemical," "extremely hazardous
substance," "pollutant," "contaminant," or any other words of similar meaning
under any Environmental Law, (B) exposure to which or the presence, use,
generation, treatment, Release, transport or storage of which is now or
hereafter prohibited, limited, restricted or regulated under any Environmental
Law or by any governmental or regulatory authority, or (C) that could require
investigation, response or remediation, or could support the assertion of any
Environmental Claim.
 
(iv)   "Release" shall mean the release, deposit, disposal or leakage of any
Hazardous Material at, into, upon or under any land, water or air, or otherwise
into the environment, including, without limitation, by means of burial,
disposal, discharge, emission, injection, spillage, leakage, seepage, leaching,
dumping, pumping, pouring, escaping, emptying, placement and the like.
 
(b)       Except as disclosed on Schedule 4.19(b):
 
    (i)   the Company is in full compliance with all applicable Environmental
Laws;
 
   (ii)   the Company has all permits, licenses and other approvals required
under the Environmental Laws with respect to the Real Property and the Company’s
operations thereon;
 
   (iii)   There are no past, pending or threatened Environmental Claims
relating to the Company’s operations or the Real Property;
 
   (iv)   Hazardous Materials have not at any time been present, generated,
used, treated, managed, recycled, stored or Released at, on, in or under, or
transported to or from the Real Property;
 
   (v)   Hazardous Materials have not at any time been Released at, on, in or
under any other property in the vicinity or area of the Real Property;
 
   (vi)   There are not now and never have been any underground storage tanks
located at, on or under the Real Property; there is no asbestos contained in,
forming part of, or contaminating any part of the Real Property; and no
polychlorinated biphenyls (PCBs) are used, stored, located at or contaminate any
part of the Real Property;
 
   (vii)   There are no pending or threatened Environmental Claims at any
treatment, storage or disposal facility that has received Hazardous Materials
from or generated at the Real Property; and
 
   (viii)   There are no past or present facts, actions, activities,
circumstances, conditions, occurrences, events or incidents, including the
Release or presence of Hazardous Materials, that could (A) form the basis of an
Environmental Claim against or involving the Company or the Real Property, (B)
cause the Real Property to be subject to any restrictions on or affect its
ownership, occupancy, use or transferability under any applicable Environmental
Law, (C) require the filing or recording of any notice or restriction relating
to the presence of Hazardous Materials in the real estate records in the county
or municipality in which the Real
 
 
17

--------------------------------------------------------------------------------

 
 
 
Property is located, other than any customary disclosure requirements in
connection with the transfer of the Real Property, or (D) prevent or interfere
with the construction, operation or maintenance of the Real Property.
 
4.20   Required Licenses and Permits.  The Company has all licenses, permits or
other authorizations of governmental authorities necessary for the conduct of
its business.  A correct and complete list of all such licenses, permits and
other authorizations, including FCC authorizations, (collectively, the “Company
Authorizations”) is set forth on Schedule 4.20.  The Company and the
Shareholders have made available to AQUM true, correct and complete copies of
all written Company Authorizations required to be listed on Schedule 4.20.
 
4.21   Insurance Policies.  Schedule 4.21 sets forth a complete and accurate
list and description of all insurance policies in force naming the Company, or
any employees thereof in their capacity as such, as an insured or beneficiary or
as a loss payable payee, or for which the Company has paid or is obligated to
pay all or part of the premiums.  Neither the Company nor any Shareholder has
received notice of any pending or threatened termination or premium increase
(retroactive or otherwise) with respect thereto, and the Company is in
compliance with all conditions contained therein.  There have been no lapses
(whether cured or not) in the coverage provided under the insurance policies,
referenced herein and as set forth on Schedule 4.21, during the term of such
policies, as extended or renewed.  The Company and the Shareholders have made
available to AQUM true, correct and complete copies of each of the policies
required to be listed on Schedule 4.21.
 
4.22   Intentionally Omitted. .  .
 
4.23   Contracts and Commitments.  Except as set forth on Schedules 4.10(f)
(Leases), 4.11 (Indebtedness), 4.12(b), (c) and (d) (Intellectual Property),
4.15(a)(i) (Employee Benefits), 4.16 (Collective Bargaining), 4.21 (Insurance
Policies), and 4.23 (Contracts and Commitments):
 
  (a)   The Company does not have any agreement or contract that is material to
its business, operations or prospects;
 
  (b)   No contracts or commitments of the Company continue for a period of more
than six (6) months from the date hereof or require payments, in the aggregate,
in excess of $10,000.00;
 
  (c)   The Company does not have any outstanding contract, written or oral,
with any officer, employee, agent, consultant, advisor, salesman, manufacturer's
representative, distributor, dealer, subcontractor, or broker that is not
cancelable by the Company, on notice of not longer than thirty (30) days and
without liability, penalty or premium of any kind, except liabilities which
arise as a matter of law upon termination of employment, or any agreement or
arrangement providing for the payment of any bonus or commission based on sales
or earnings;
 
  (d)   The Company is not under any liability or obligation under any agreement
pursuant to which third parties have been provided with products that can be
returned to the Company in the event they are not sold and which could involve a
liability of the Company of $1,000.00 or more in the aggregate;
 
 
18

--------------------------------------------------------------------------------

 
 
   (e)   The Company has no (i) any outstanding loan or loan commitment
(excluding credit extended in the Ordinary Course of Business to AQUM’s of
inventory) to any person, or (ii) any factoring, credit line or subordination
agreement;
 
   (f)   Except as noted on Schedule 4.11 (Indebtedness) and except for
negotiable instruments in the process of collection, the Company does not have
any power of attorney outstanding or any contract, commitment or liability
(whether absolute, accrued, contingent or otherwise), as guarantor, surety,
co-signer, endorser, co-maker, indemnitor in respect of the contract or
commitment of any other person, corporation, partnership, joint venture,
association, organization or other entity;
 
   (g)   There are no contracts or agreements with any director, officer or
shareholder of the Company, or with any person related to any such person or
with any company or other organization in which any director, officer, or
shareholder of the Company, or anyone related to any such person, has a direct
or indirect financial interest;
 
   (h)   The Company is not subject to any contract or agreement containing
covenants limiting the freedom of the Company to compete in any line of business
in any geographic area or requiring the Company to share any profits;
 
   (i)   There is no contract, agreement or other arrangement entitling any
person or other entity to any profits, revenues or cash flows of the Company or
requiring any payments or other distributions based on such profits, revenues or
cash flows; and
 
   (j)   To the knowledge of the Company and the Shareholders, the Company is
not party to or bound by any presently or previously existing contract,
agreement or other arrangement that has had or may in the future have a material
adverse effect upon the business, earnings or financial condition of the
Company.
 
The Company and Shareholders have made available to AQUM true, correct and
complete copies of all contracts, agreements, plans, leases, policies and
licenses referred to, or required to be referred to or listed on, any Schedule
delivered hereunder.
 
4.24   Agreements in Full Force and Effect.  Except as expressly set forth on
Schedule 4.24, all contracts, agreements, plans, leases, policies and licenses
referred to, or required to be referred to, on any Schedule delivered hereunder
are valid and binding, and are in full force and effect and are enforceable in
accordance with their terms, except to the extent that the validity or
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
and other similar laws affecting creditors' rights generally.  Neither the
Company nor any Shareholder has any knowledge of any pending or threatened
bankruptcy, insolvency or similar proceeding with respect to any party to such
agreements, and no event has occurred which (whether with or without notice,
lapse of time or the happening or occurrence of any other event) would
constitute a default thereunder by the Company or to the knowledge of the
Company or any Shareholder any other party thereto.
 
4.25   Absence of Certain Changes and Events.  Except as set forth in Schedule
4.25, since the Interim Balance Sheet Date the Company has operated only in the
Ordinary Course of Business, and has not:
 
    (a)   suffered any damage or destruction adversely affecting the properties
or business of the Company;
 
 
19

--------------------------------------------------------------------------------

 
 
(b)   made any declaration, setting aside or payment of any dividend or other
distribution of assets (whether in cash, stock or property) with respect to the
capital stock of the Company, or any direct or indirect redemption, purchase or
other acquisition of such stock, or otherwise made any payment of cash or any
transfer of other assets, to any Shareholder or the Company; or transferred any
assets from any subsidiary to the Company, any other subsidiary or any Related
Company; or transferred any assets from any Related Company to the Company;
 
(c)   suffered any material adverse change in its working capital, assets,
liabilities, financial condition, business prospects, or relationships with any
suppliers or customers material to its business;
 
(d)   omitted
 
(e)   incurred, assumed or guaranteed any liability or obligation (absolute,
accrued, contingent or otherwise) other than in the Ordinary Course of Business;
 
(f)   paid, discharged, satisfied or renewed any claim, liability or obligation
other than payment in the Ordinary Course of Business;
 
(g)   permitted any of its assets to be subjected to any mortgage, lien,
security interest, restriction, charge or other encumbrance of any kind except
for Permitted Liens;
 
(h)   cancelled or forgiven any indebtedness or otherwise waived any material
claims or rights;
 
(i)   sold, transferred or otherwise disposed of any of its assets, except in
the Ordinary Course  of Business;
 
(j)   made any single capital expenditure or investment in excess of $10,000.00;
 
(k)   made any change in any method, practice or principle of financial or tax
accounting;
 
(l)   managed working capital components, including cash, receivables, other
current assets, trade payables and other current liabilities in a fashion
inconsistent with past practice, including failing to sell inventory and other
property in an orderly and prudent manner or failing to make all budgeted and
other normal capital expenditures, repairs, improvements and dispositions;
 
(m)   paid, loaned, advanced, sold, transferred or leased any asset to any
employee, except for normal compensation involving salary and benefits;
 
(n)   issued or sold any of its capital stock or issued any warrant, option or
other right to purchase shares of its capital stock, or any security convertible
into its capital stock;
 
(o)   entered into any material commitment or transaction, other than in the
Ordinary Course of Business, affecting the Business; or
 
(p)   agreed in writing, or otherwise, to take any action described in this
Section.
 
 
20

--------------------------------------------------------------------------------

 
 
4.26   Accounts Receivable.
 
   (a)   All accounts receivable owed to the Company by any director, officer,
shareholder or employee of the Company or any relative of any such person
(including those accounts receivable reflected on the Interim Balance Sheet and
incurred since the Interim Balance Sheet Date) have been paid in full prior to
the date hereof or shall have been paid in full prior to the Closing Date.
 
   (b)   All accounts receivable of the Company (i) are valid, existing and
fully collectible without resort to legal proceedings or collection agencies,
(ii) represent monies due for goods sold or services rendered in the Ordinary
Course of Business; and (iii) are not subject to any defenses, rights of
set-off, assignment, restrictions, security interests or other
encumbrances.  Except as shown on Schedule 4.26 (b), as of the date of such
Schedule, all such accounts receivable were current, and neither the Company nor
any Shareholder is aware of any dispute regarding the collectability of any such
accounts receivable.  All reserves shown on the Financial Statements were
adequate as of such dates calculated consistent with past practice.
 
4.27   Tax Matters.
 
    (a)           Definitions.  For purposes of this Agreement, the following
definitions shall apply:
 
   (i)           The term “Taxes” shall mean all Taxes, however denominated,
including any interest, penalties or other additions to Tax that may become
payable in respect thereof, imposed by any federal, territorial, state, local or
foreign government or any agency or political subdivision of any such
government, which Taxes shall include, without limiting the generality of the
foregoing, all income or profits Taxes (including, but not limited to, federal
income Taxes and state income Taxes), payroll and employee withholding Taxes,
unemployment insurance, social security Taxes, sales and use Taxes, ad valorem
Taxes, excise Taxes, franchise Taxes, gross receipts Taxes, business license
Taxes, occupation Taxes, real and personal property Taxes, stamp Taxes,
environmental Taxes, transfer Taxes, workers’ compensation, Pension Benefit
Guaranty Corporation premiums and other governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing, which
the Company is required to pay, withhold or collect.
 
   (ii)           The term “Returns” shall mean all reports, estimates,
declarations of estimated Tax, information statements and returns relating to,
or required to be filed in connection with, any Taxes, including information
returns or reports with respect to backup withholding and other payments to
third parties.
 
   (b)           Returns Filed and Taxes Paid.  Except as otherwise disclosed in
Schedule 4.27(b): (i) all Returns required to be filed by or on behalf of the
Company have been duly filed on a timely basis and such Returns are true,
complete and correct; (ii) all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto have been paid in full on a timely
basis, and no other Taxes are payable by the Company with respect to items or
periods covered by such Returns (whether or not shown on or reportable on such
Returns) or with respect to any period prior to the date of this Agreement;
(iii) the Company has withheld and paid over all Taxes required to have been
withheld and paid over, and complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto, in connection with amounts paid or owing to any employee, creditor,
independent contractor, or other third party; (iv) the charges, accruals and
reserves for Taxes as reflected on the books of the Company are adequate
 
 
21

--------------------------------------------------------------------------------

 
 
in accordance with historical results and prior practice to cover Tax
liabilities accruing through the Closing Date; and (v) there are no liens on any
of the assets of the Company with respect to Taxes, other than liens for Taxes
not yet due and payable or for Taxes that the Company is contesting in good
faith through appropriate proceedings and for which appropriate reserves have
been established, which contested Taxes are disclosed in Schedule 4.27(b).
 
(c)           Tax Deficiencies; Audits; Statutes of Limitations.  Except as
otherwise disclosed in Schedule 4.27(c):  (i) the Returns of the Company have
never been audited by a government or Taxing authority, nor is any such audit in
process, pending or threatened (either in writing or verbally, formally or
informally); (ii) no deficiencies exist or have been asserted (either in writing
or verbally, formally or informally) or are expected to be asserted with respect
to Taxes of the Company, and the Company has not received notice (either in
writing or verbally, formally or informally) or expects to receive notice that
it has not filed a Return or paid Taxes required to be filed or paid by it;
(iii) the Company is neither a party to any action or proceeding for assessment
or collection of Taxes, nor has such event been asserted or threatened (either
in writing or verbally, formally or informally) against the Company or any of
its assets; (iv) no waiver or extension of any statute of limitations is in
effect with respect to Taxes or Returns of the Company; and (v) the Company has
disclosed on its federal income Tax Returns all positions taken therein that
could give rise to a substantial understatement penalty within the meaning of
Code Section 6662.
 
(d)           Tax Sharing Agreements.  Except as otherwise disclosed in
Schedule 4.27(d), the Company is not (nor has it ever been) a party to any Tax
sharing agreement.
 
(e)           Tax Elections and Special Tax Status.  The Company has not filed
any consent pursuant to the collapsible corporation provisions of Code Section
341(f).  The Company is not a party to any safe harbor lease within the meaning
of Code Section 168(f) (8), as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982.  The Company is not and has not been a
United States real property holding corporation within the meaning of Code
Section 897(c)(1)(A)(ii) during the applicable period specified in Code Section
897(c)(1)(A)(ii).  The Company has not entered into any compensatory agreements
with respect to the performance of services which payment thereunder would be a
nondeductible expense pursuant to Code Section 162(m) or 280G or an excise Tax
to the recipient pursuant to Code Section 4999.  The Company has not been a
“distributing corporation” (within the meaning of code Section 355(a) (1) (A))
within the 3-year period ending as of the date of this Agreement. The Company
has not participated in an international boycott as defined in Code Section
999.  The Company has not agreed and is not required to make, any adjustment
under Code Sections 263A or 481(a) by reason of a change in accounting method or
otherwise). The Company does not have any permanent establishment in any foreign
country, as defined in any applicable Tax treaty or convention between the
United States and such foreign country. The Company is in compliance with the
terms and conditions of any applicable Tax exemptions, Tax agreements or Tax
orders of any government to which it may be subject or which it may have
claimed, and the transactions contemplated by this Agreement will not have any
adverse effect on such compliance. The Company is not a party to any
transaction, understanding or arrangement treated as a Tax shelter under Code
Section 6111(e) or 6662(d)(2)(C)(iii).
 
(f)           S-Corporation Status.   The Company made a valid election under
Section 1362 of the Code and any corresponding state or local tax provision to
be an S corporation within the meaning of Sections 1361 and 1362 of the Code
(and any corresponding elections for any qualified subsidiaries pursuant to
Section 1361) effective for all taxable periods since the Company’s
incorporation.  At no time has the Company
 
 
22

--------------------------------------------------------------------------------

 
 
experienced any of the following: (1) any corporate level tax event under
Section 1374 or any other provision of the Code; or (2) any type or form of
voluntary, involuntary or inadvertent termination of its S corporation status
other than the termination that will take place as a result of the
Closing.  Neither the Company nor the Shareholders have at any time taken any
action or tax return position inconsistent with the treatment of the Company as
an S corporation.  Similarly, neither the Company nor the Shareholders have at
any time failed to take any action required in order to maintain the Company’s S
corporation status under the Code or any other Tax law.
 
    (g)           Tax Claims. No claim has been made by any Taxing authority in
a jurisdiction where the Company does not file Returns that it is or may be
subject to taxation by, or required to file any Return in, that jurisdiction.
 
4.28   Brokerage.  Except as set forth on Schedule 4.28, no broker, agent, or
finder has rendered services to the Company or the Shareholders in connection
with the transactions contemplated under this Agreement.  Except as set forth on
Schedule 4.28, the Company has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees or agents’ commissions or
other similar payments in connection with this Agreement or the transactions
contemplated hereby.
 
4.29   Disclosure.  No representations, warranties, assurances or statements by
the Company or any Shareholder in this Agreement and no statement contained in
any document (including the Financial Statements and the Schedules),
certificates or other writings furnished or to be furnished by the Company or
any Shareholder (or caused to be furnished by the Company or any Shareholder) to
AQUM or any of its representatives pursuant to the provisions hereof contains or
will contain any untrue statement of material fact, or omits or will omit to
state any fact necessary, in light of the circumstances under which it was made,
in order to make the statements herein or therein not misleading.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF AQUM
 
AQUM hereby represents and warrants to the Shareholders as follows:
 
5.01   Organization.  AQUM is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and currently conducts
no operations, owns no assets and has no employees.
 
5.02   Authorization.  AQUM has the right, power and capacity to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement,
and the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of AQUM.  This
Agreement has been duly and validly executed and delivered by AQUM and
constitutes AQUM's legal, valid and binding obligation, enforceable in
accordance with its terms.
 
 
23

--------------------------------------------------------------------------------

 
 
5.03   No Conflict.  The execution and delivery of this Agreement by AQUM, the
consummation of the transactions contemplated herein, and the performance of the
covenants and agreements of AQUM will not, with or without the giving of notice
or the lapse of time, or both, (a) violate or conflict with any of the
provisions of any charter document or bylaw of AQUM; (b) violate, conflict with
or result in breach or default under, result in the acceleration of any
obligations or the creation of a lien, pledge, security interest or other
encumbrance on the assets of AQUM pursuant to, or cause termination of any term
or condition of any mortgage, lease, indenture, notes, contract, license,
permit, instrument, trust document, or other agreement, arrangement, obligation,
document or instrument to which AQUM is a party or by which AQUM or any of its
properties may be bound; or (c) violate any provision of law, statute, rule,
regulation, court order, judgment or decree, or ruling of any governmental
authority, to which AQUM is a party or by which AQUM or its properties may be
bound.
 
5.04   Brokerage.  No broker, agent or finder has rendered services to AQUM in
connection with the transactions contemplated under this Agreement.
 
5.05   Disclosure.  No representations, warranties, assurances or statements by
AQUM in this Agreement and no statement contained in any document, certificates
or other writings furnished or to be furnished by AQUM (or caused to be
furnished by AQUM) to the Shareholders or any of their representatives pursuant
to the provisions hereof contains or will contain any untrue statement of
material fact, or omits or will omit to state any fact necessary, in light of
the circumstances under which it was made, in order to make the statements
herein or therein not misleading.
 
ARTICLE VI
 
COVENANTS
 
6.01   Operations of the Company.  The Company and each Shareholder hereby
covenants and agrees that, except as consented to in writing by AQUM, after the
date hereof and prior to the Second Closing, the Company shall, and the
Shareholders shall cause the Company to, operate and conduct itself only in the
Ordinary Course of Business.  Pursuant thereto and not in limitation of the
foregoing, except as otherwise expressly contemplated by this Agreement, after
the date hereof and prior to the Second Closing, the Company shall:
   (a)   use its commercially reasonable efforts to preserve intact the goodwill
and business organization of the Company, keep the officers and employees of the
Company available to AQUM and preserve the relationships and goodwill of the
Company with customers, distributors, suppliers, employees and other persons or
entities having business relations with the Company;
 
   (b)   maintain its existence and good standing in its jurisdiction of
organization and in each jurisdiction listed on Schedule 4.01(a);
 


 
24

--------------------------------------------------------------------------------

 
 
(c)   duly and timely file or cause to be filed all reports and returns required
to be filed with any Governmental Entity and promptly pay or cause to be paid
when due all taxes, assessments and governmental charges, including interest and
penalties levied or assessed, unless contested in good faith by appropriate
proceedings;
 
(d)   maintain in existing condition and repair (ordinary wear and tear
excepted), consistent with past practices, all buildings, offices, shops and
other structures located on the Real Property, and all equipment, fixtures and
other tangible personal property located on the Real Property;
 
(e)   not authorize for issuance or issue and deliver any additional shares of
its capital stock or securities convertible into or exchangeable for shares of
its capital stock, or issue or grant any right, option or other commitment for
the issuance of shares of its capital stock or of such securities, or split,
combine or reclassify any shares of its capital stock;
 
(f)   not amend or modify its charter documents or bylaws;
 
(g)   not without having given AQUM 60 days notice and received its prior
written consent declare any dividend, pay or set aside for payment any dividend
or other distribution or make any payment to any Shareholder, officer or
director or any person or entity with whom any such Shareholder, officer or
director has any direct or indirect relation, other than the payment of salaries
in the Ordinary Course of Business without having given AQUM 60 days notice and
received its prior written consent create any subsidiary, acquire any capital
stock or other equity securities of any corporation or acquire any equity or
ownership interest in any business or entity;
 
(h)   not without having given AQUM 60 days notice and received its prior
written consent dispose of or permit to lapse any ownership and/or right to the
use of any patent, trademark, trade name, service mark, license or copyright of
the Company (including any of the Intellectual Property), or dispose of or
disclose to any person or entity, any trade secret, formula, process, technology
or know-how of the Company not heretofore a matter of public knowledge;
 
(i)   protect, defend and maintain the ownership, validity and registration of
the Intellectual Property, and not allow any of the registered Intellectual
Property to be abandoned, forfeited, cancelled, expunged and/or dedicated to the
public;
 
(j)   not (i) sell any asset of the Company, other than in the Ordinary Course
of Business, (ii) create, incur or assume any indebtedness secured by the assets
of the Company, (iii) grant, create, incur or suffer to exist any lien or
encumbrance on the assets of the Company that did not exist on the date hereof,
(iv) incur any liability or obligation (absolute, accrued or contingent), except
in the Ordinary Course of Business, (v) write-off any guaranteed check, note or
account receivable, except in the Ordinary Course of Business, (vi) write-down
the value of any asset or investment (including any asset of the Company) on the
books or records of the Company, except for depreciation and amortization in the
Ordinary Course of Business, (vii) cancel any debt or waive any claim or right,
(viii) make any commitment for any capital expenditure to be
 
 
25

--------------------------------------------------------------------------------

 
 
made on or following the date hereof in excess of $5,000 in the case of any
single expenditure or $10,000 in the case of all capital expenditures, (ix)
enter into any contract or commitment which cannot be cancelled by the Company
on notice of not longer than thirty (30) days and without liability or penalty
of any kind, or (x) enter into any contract or commitment which imposes, or
purports to impose, any obligations or restrictions on any affiliate of the
Company;
 
(k)   not increase in any manner the compensation of, or enter into any new
bonus or incentive agreement or arrangement with, any of its employees,
officers, directors or consultants, except in the Ordinary Course of Business;
provided, however, that the Company shall take any action described in this
Section 6.01(l) with respect to (i) any manager, officer or director of the
Company or (ii) any person whose annualized compensation is $30,000.00 or more
or whose annual compensation for the twelve (12)-month period following the
Closing Date is expected to be $30,000.00 or more;
 
(l)   not pay or agree to pay any additional pension, retirement allowance or
other employee benefit under any Employee Benefit Plans to any of its employees
or consultants, or manager, officer or director of the Company whether past or
present, except in the Ordinary Course of Business ;
 
(m)   except as required by applicable laws, not adopt, amend or terminate any
Employee Benefit Plan or increase the benefits provided under any Employee
Benefit Plan, or promise or commit to undertake any of the foregoing in the
future, except for payments approved by AQUM or which, in the aggregate, shall
not exceed $20,000.00;
 
(n)   not enter into a collective bargaining agreement;
 
(o)   not enter into any employment agreement;
 
(p)   not settle or compromise any legal proceedings related to or in connection
with the Company or the Company Business;
 
(q)   maintain supplies and inventory at levels that are in the Ordinary Course
of Business;
 
(r)   continue to extend customers credit, collect accounts receivable and pay
accounts payable and similar obligations in the Ordinary Course of Business;
 
(s)   perform in all material respects all of its obligations under all
contracts and commitments, and not default or suffer to exist any event or
condition that with notice or lapse of time or both could constitute a default
under any such contracts or commitments (except those being contested in good
faith) and not enter into, assume or amend any contract or commitment other than
in the Ordinary Course of Business;
 
(t)   not pay, discharge or satisfy any claim, liability or obligation
(absolute, contingent or otherwise) other than the payment, discharge or
satisfaction in the Ordinary Course of Business of claims, liabilities and
obligations reflected or reserved against in the Interim Balance Sheet or
incurred in the Ordinary Course of Business;
 
 
26

--------------------------------------------------------------------------------

 
 
   (u)   not increase any reserves for contingent liabilities (excluding any
adjustment to bad debt reserves in the Ordinary Course of Business);
  
   (v)   maintain in full force and effect and in the same amounts policies of
insurance comparable in amount and scope of coverage to that maintained as of
the date hereof by or on behalf of the Company;
   (w)   continue to maintain its books and records on a basis consistent with
past practice;
 
   (x)   continue its cash management practices in the Ordinary Course of
Business; and
 
   (y)   not authorize, or commit or agree to take, any of the foregoing
actions, which the Company is required not to take without AQUM's prior written
consent.
 
In connection with the continued operation of the Company during the period
commencing on the date hereof and ending on the Closing Date, the Company and
the Shareholders shall confer in good faith on a regular and frequent basis with
AQUM regarding operational matters and the general status of on-going operations
of the Company.  The Company and the Shareholders hereby acknowledge that AQUM
does not and shall not waive any right it may have hereunder solely as a result
of such consultations.  Neither the Company nor the Shareholders shall take any
action that would, or that could reasonably be expected to, result in any
representation or warranty of the Company or the Shareholders set forth herein
to become untrue.
 
6.02   Access.  From the date of this Agreement through the Option  Closing
Date, the Company shall, and the Shareholders shall cause the Company to (a)
provide AQUM and its designees (e.g., officers, counsel, accountants, actuaries,
and other authorized representatives) with such information as AQUM or its
designees may from time to time reasonably request with respect to the Company
and the transactions contemplated by this Agreement; (b) provide AQUM and its
designees, access during regular business hours and upon reasonable notice to
the books, records, offices, personnel, counsel, accountants and actuaries of
the Company, as AQUM or its designees may from time to time reasonably request;
and (c) permit AQUM and its designees to make such inspections thereof as AQUM
may reasonably request.  Any investigation shall be conducted in such a manner
so as not to interfere unreasonably with the operation of the Company
Business.  No such investigation shall limit or modify in any way the
Shareholders' or the Company’s obligations with respect to any breach of their
representations, warranties, covenants or agreements contained herein.
 
6.03   Tax Matters Green Wire, Inc..
 
   (a)   Cooperation on Tax Matters.  The Green Wire Shareholders and AQUM shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any tax return, amended tax
return, determining a liability for taxes, participating in or conducting any
audit or other proceeding in respect of taxes.  Such cooperation and information
shall include providing copies of relevant tax returns or portions thereof,
together with accompanying schedules, related work papers and documents relating
to rulings or other determinations by tax authorities.  The Company, Green Wire,
Inc. and AQUM shall make their respective employees available on a basis
mutually convenient to both parties to provide explanations of any documents or
information provided hereunder. Each of the Green Wire
 
 
27

--------------------------------------------------------------------------------

 
 
Shareholders and AQUM shall retain all tax returns, schedules and work papers,
records and other documents in its possession relating to tax matters of the
Green Wire, Inc. and the business and assets of Green Wire, Inc. for each
taxable period first ending after the Option Closing Date and for all prior
taxable periods until the later of (i) the expiration of the statute of
limitations of the taxable periods to which such tax returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective tax periods, or (ii) six
years following the due date (without extension) for such tax returns. Any
information obtained under this Section 6.03 shall be kept confidential in
accordance with the provisions of this Agreement except as may be otherwise
necessary in connection with the filing of tax returns or claims for refund or
in conducting an audit or other proceeding.
 
  (b)   Tax Returns and Payment of Taxes.
 
(i)   Green Wire Shareholders or Green Wire Shareholders’ designee shall prepare
and timely file or shall cause to be prepared and timely filed all Returns of
Green Wire, Inc. for tax periods ending on or before the Option Closing Date (“
Company Returns”), and shall pay or shall cause to be paid any and all Taxes due
with respect to such Returns.  Shareholders shall have the exclusive authority
and obligation to prepare or cause to be prepared all Green Wire, Inc.
Returns.  Such authority shall include the determination of the manner in which
any items of income, gain, deduction, loss or credit arising out of the income,
properties and operations of Green Wire, Inc. shall be reported or disclosed in
such Green Wire, Inc. Returns; provided, however, that such Returns shall be
prepared by treating items on such Returns in a manner consistent with past
practice with respect to such items, unless otherwise required by law.  If any
such Green Wire, Inc. Returns are due after the Option Closing and Shareholders
are not authorized by law to file such Green Wire, Inc. Returns, Green Wire
Shareholders shall submit drafts of such Green Wire, Inc. Returns to AQUM for
its review at least 30 days prior to the due date of any such Return.  Such
drafts of any Returns after the Option Closing shall be subject to AQUM’s review
and approval, which approval shall not be unreasonably withheld, and Green Wire,
Inc. shall timely file, or cause to be timely filed, such Returns with the
appropriate taxing authority.
 
  (c)   Transfer Taxes.  All sales or transfer taxes, including but not limited
to, stock transfer taxes, document recording fees, real property transfer taxes,
and excise taxes, arising out of or in connection with the consummation of the
transactions contemplated hereby shall be paid by the Shareholders.  The parties
shall cooperate in the preparation, execution and filing of all returns,
questionnaires, applications and other documents regarding any of such taxes and
all transfer, recording, registration and other fees that become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed at or prior to the Closing.
 
6.04   Preparation of Supporting Documents.  In addition to such actions as the
Company may otherwise be required to take under this Agreement or applicable law
to consummate this Agreement and the transactions contemplated hereby, the
Shareholders and the Company shall take such action, shall furnish such
information, and shall prepare, or cooperate in preparing, and execute and
deliver such certificates, agreements and other instruments as AQUM may
reasonably request from time to time, before, at or after the Closing, with
respect to compliance with obligations of AQUM, the Shareholders or the Company
in connection with AQUM's purchase of the Company Shares from the
Shareholders.  Any information so furnished by the Shareholders or the Company
shall be true, correct and complete in all material respects and shall not
contain
 
 
28

--------------------------------------------------------------------------------

 
 
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
6.05   Notices of Certain Events.  Until the Option Closing or the termination
of this Agreement, whichever occurs first, the Shareholders shall promptly
notify AQUM of:
 
   (a)   any fact, condition, change or event that, individually or in the
aggregate, results in any representation or warranty of the Company or the
Shareholders hereunder being inaccurate in any respect as of the date of such
fact, condition, change or event had such representation or warranty been made
as of such date;
 
   (b)   any fact, condition, change or event that causes or constitutes a
breach of any of the representations or warranties of the Company or the
Shareholders hereunder made as of the date hereof;
 
   (c)   any notice or other communication from any person or entity alleging
that the consent of such person or entity is or may be required in connection
with the transactions contemplated hereby;
 
   (d)   any notice or other communication from or to any Governmental Entity in
connection with the transactions contemplated hereby;
 
   (e)   any action, suit, claim, investigation or proceeding commenced or, to
its knowledge, threatened against, relating to or involving or otherwise
affecting the Company or its business that, if pending on the date hereof, would
have been required to have been disclosed pursuant to Section 4.13 or that
relate to the consummation of the transactions contemplated hereby; and
 
   (f)   (i) the damage or destruction by fire or other casualty of any asset of
the Company or part thereof or (ii) any asset of the Company or part thereof
becoming the subject of any proceeding (or, to the knowledge of the Company or
the Shareholders, threatened proceeding) for the taking thereof or of any right
relating thereto by condemnation, eminent domain or other similar governmental
action.The Shareholders hereby acknowledge that AQUM does not and shall not
waive any right it may have hereunder solely as a result of such notifications
and any notification given pursuant to this  Section 6.05 shall (x) not have any
effect for purposes of determining satisfaction of the conditions set forth in
Article IX of this Agreement, (y) be disregarded for purposes of determining the
obligations of the Shareholders under Article X hereof, and (z) not in any way
limit AQUM's exercise of its rights hereunder.
 
6.06   Supplements to Schedules.  From time to time up to the Option Closing
Date, the Company and the Shareholders shall promptly supplement or amend the
Schedules to this Agreement with respect to any matter (i) first existing or
occurring after the date hereof which, if existing or occurring at or prior to
such date, would have been required to be set forth in any of the Schedules to
this Agreement, or (ii) that is necessary to correct any information in such
Schedules that is inaccurate on account thereof.  No supplement or amendment to
the Schedules shall have any effect for purposes of determining satisfaction of
the conditions set forth in Article IX of this Agreement unless such supplement
is accepted by AQUM in writing in its sole discretion.  Any information
contained in any such supplement or amendment shall be disregarded for purposes
of determining the obligations of the Company and the Shareholders under Article
X hereof.
 
 
29

--------------------------------------------------------------------------------

 


 
6.07   No Solicitation of Transactions.  Until the Option Closing or the
termination of this Agreement, whichever occurs first ,neither the Company nor
any of the Shareholders shall, directly or indirectly, through any officer,
director, manager or agent of any of them or otherwise, initiate, solicit or
encourage (including by way of furnishing non-public information or assistance),
or enter into negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or other similar contract or
commitment with any person or entity other than  AQUM with respect to a sale of
all or any substantial portion of the assets of the Company, or a merger,
consolidation, business combination, sale of all or any substantial portion of
the capital stock of the Company, or the liquidation or similar extraordinary
transaction with respect to the Company.  The Company and the Shareholders shall
notify AQUM orally (within two (2) business days) and in writing (as promptly as
practicable) of all relevant terms of any inquiry or proposal by a third party
to do any of the foregoing that the Company or any of the Shareholders or any of
their respective officers, directors, partners, managers, employees, investment
bankers, financial advisors, attorneys, accountants or other representatives may
receive relating to any of such matters.  In the event such inquiry or proposal
is in writing, the Shareholders and the Company shall deliver to AQUM a copy of
such inquiry or proposal together with such written notice.
 
6.08   Filings; Other Actions; Notification.
 
   (a)   The Shareholders and AQUM shall cooperate with each other and use their
respective best efforts to take or cause to be taken all actions, and do or
cause to be done all things, necessary, proper or advisable on its part under
this Agreement and applicable laws to consummate and make effective the
transactions contemplated by this Agreement as soon as practicable, including
preparing and filing as promptly as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as promptly as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party and/or any
Governmental Entity in order to consummate the transactions contemplated by this
Agreement. Subject to applicable laws relating to the exchange of information,
AQUM and Shareholders shall have the right to review in advance, and to the
extent practicable each will consult the other on, all the information relating
to AQUM or the Company, as the case may be, that appear in any filing made with,
or written materials submitted to, any third party and/or any Governmental
Entity in connection with the transactions contemplated by this Agreement. In
exercising the foregoing right, each of the Shareholders and AQUM shall act
reasonably and as promptly as practicable.
 
   (b)   The Shareholders and AQUM each shall keep the other apprised of the
status of matters relating to completion of the transactions contemplated hereby
for the Second Closing, including promptly furnishing the other with copies of
notice or other communications received by AQUM, the Company or the
Shareholders, as the case may be, from any third party and/or any Governmental
Entity with respect to the transactions contemplated by this Agreement. AQUM
shall give prompt notice to the other of any change that is reasonably likely to
result in a AQUM Material Adverse Effect.
 
6.09   Confidentiality.  The Company and each Shareholder shall hold in
confidence at all times following the date hereof all Confidential Information
and shall not disclose, publish or make use of Confidential Information at any
time following the date hereof without the prior written consent of the
AQUM.  For purposes hereunder, "Confidential Information" shall mean any data or
information of Company (including trade secrets) that is not generally known to
the public or competitors regarding (for example and including, but not limited
to) (a) business process models; (b) proprietary software; (c) research,
development, products,
 
 
30

--------------------------------------------------------------------------------

 
 
services, marketing, selling, business plans, budgets, unpublished financial
statements, licenses, prices, costs, contracts, suppliers, customers, and
customer lists; (d) the identity, skills and compensation of employees,
contractors, and consultants; (e) specialized training; (f) discoveries,
developments, trade secrets, processes, formulas, data, lists, and all other
works of authorship, mask works, ideas, concepts, know-how, designs, and
techniques, whether or not any of the foregoing is or are patentable,
copyrightable, or registrable under any intellectual property laws or industrial
property laws in the United States or elsewhere; and (g) such other information
that may give the Company a competitive business advantage or the disclosure of
which could be detrimental to the interests of the Company and from all of the
relevant circumstances could reasonably be assumed by any person or entity to be
confidential and proprietary to the Company.  Notwithstanding the foregoing, no
data or information constitutes “Confidential Information” if such data or
information is publicly known and in the public domain through means that do not
involve a breach by the Company or any Shareholder of any covenant or obligation
set forth in this Agreement.
 
6.10   Publicity.  Shareholders and AQUM each shall consult with each other
prior to issuing any press releases or otherwise making public announcements
with respect to the transactions contemplated by this Agreement and prior to
making any filings with any third party and/or any Governmental Entity
(including any national securities exchange or interdealer quotation service)
with respect thereto, except as may be required by law or by obligations
pursuant to any listing agreement with or rules of any national securities
exchange or interdealer quotation service.
 
ARTICLE VII
 
CONDITIONS TO EACH PARTY'S OBLIGATION
TO EFFECT THE TRANSACTIONS CONTEMPLATED HERUNDER
 
The respective obligation of each party to effect the transactions contemplated
by this Agreement as to the Option Closing is subject to the satisfaction (or
waiver) at or prior to the Closing of each of the following conditions:
 
7.01   Regulatory Consents.  All notices, reports and other filings required to
be made prior to the Option Closing by the Shareholders, the Company or AQUM
with, and all consents, registrations, approvals, permits and authorizations
required to be obtained prior to the Option Closing by the Shareholders, the
Company or AQUM from, any Governmental Entity (collectively, "Governmental
Consents") in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by the Shareholders and
AQUM shall have been made or obtained (as the case may be), except those that
the failure to make or to obtain are not individually or in the aggregate,
reasonably likely to have a AQUM Material Adverse Effect or to provide a
reasonable basis to conclude that the parties hereto or any of their affiliates
or respective directors, officers, agents, advisors or other representatives
would be subject to the risk of criminal or material financial liability.
 
7.02   Litigation.  No court or Governmental Entity of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, law,
ordinance, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins
 
 
31

--------------------------------------------------------------------------------

 
 
or otherwise prohibits consummation of the transactions contemplated by this
Agreement (collectively, an "Order").
 
ARTICLE VIII

 
CONDITIONS TO OBLIGATIONS OF THE SHAREHOLDERS
 
The obligation of the Shareholders to effect the transactions contemplated by
this Agreement as to the Option Closing is subject to the satisfaction (or
waiver by the Shareholders) at or prior to the Closing of each of the following
conditions:
 
8.01   Representations and Warranties True and Correct at Closing Date.  Each of
AQUM's representations and warranties contained in this Agreement that are
qualified by materiality shall be true and correct in all respects and each of
AQUM's representations and warranties contained in this Agreement that are not
so qualified shall be true and correct in all material respects, in each case as
of the date of this Agreement and on and as of the Closing Date with the same
force and effect as though made on and as of such date (except to the extent any
such representation or warranty expressly speaks as of an earlier date), and
AQUM shall have delivered to the Shareholders a certificate dated the Closing
Date and signed on behalf of AQUM by its President to such effect.
 
8.02   Performance of Obligations.  AQUM shall have performed and complied in
all material respects with the respective covenants and agreements set forth
herein to be performed or complied with by each of them on or before the Closing
Date; and AQUM shall have delivered to the Company a certificate dated the
Closing Date and signed on behalf of AQUM by its President to all such effects
and confirming such other matters as may be reasonably requested by the Company.
 
8.03   Documents Satisfactory in Form and Substance.  All agreements,
certificates and other documents delivered by AQUM to the Shareholders hereunder
or in connection herewith shall be in form and substance satisfactory to the
Shareholders and their counsel, in the exercise of their reasonable judgment.
 
8.04 Certificates.  AQUM shall have delivered to the Shareholders a certificate
of an authorized officer certifying that (i) AQUM has performed all covenants
and agreements required to be performed by it hereunder on or prior to the
Closing Date and (ii) each of the representations and warranties of AQUM were
true and correct in all material respects as of the date hereof and shall be
true and correct in all material respects as of the Closing Date as though made
on and as of the Closing Date.
 
ARTICLE IX

 
CONDITIONS TO OBLIGATIONS OF AQUM
 
The obligations of AQUM to effect the transactions contemplated by this
Agreement as to the Option Closing are subject to the satisfaction (or waiver by
AQUM) at or prior to the Closing of each of the following conditions:
 
 
32

--------------------------------------------------------------------------------

 
 
 
9.01   Representations and Warranties True and Correct at Closing Date.  Each of
the representations and warranties of the Company and the Shareholders contained
in this Agreement that are qualified by materiality shall be true and correct in
all respects and each of the representations and warranties of the Company and
the Shareholders contained in this Agreement that are not so qualified shall be
true and correct in all material respects, in each case as of the date of this
Agreement and on and as of the Closing Date with the same force and effect as
though made on and as of such date (except to the extent any such representation
or warranty expressly speaks as of an earlier date), and the Shareholders shall
have delivered to AQUM a certificate dated the Closing Date and signed on behalf
of the Company by its President to such effect.
 
9.02   Performance Obligations.  The Company and the Shareholders shall have
performed and complied in all material respects with the covenants and
agreements set forth herein to be performed or complied with by it on or before
the Closing Date; and the Shareholders shall have delivered to AQUM a
certificate dated the Closing Date and signed on behalf of the Company by its
President to all such effects, and confirming such other matters as may be
reasonably requested by AQUM.
 
9.03   No Material Change.  The Company shall not have suffered any material
adverse change since the Interim Financial Statements Date (whether or not such
change is referred to or described in any Schedule) in its business, prospects,
financial condition, working capital, assets, liabilities (absolute, accrued,
contingent or otherwise), reserves or operations.
 
9.04   Other Necessary Consents.  The Shareholders shall have obtained all
consents and approvals required to be listed on Schedule 4.05.  With respect to
each such consent or approval, AQUM shall have received written evidence,
satisfactory to it, that such consent or approval has been duly and lawfully
filed, given, obtained or taken and is effective, valid and subsisting.
 
9.05   Intentionally Omitted.
 
9.06   Non-Compete Agreement.  Each Shareholder shall have executed and
delivered to AQUM non-competition agreements in a form to be mutually agreed
upon.
 
9.07   Documents Satisfactory in Form and Substance.  All agreements,
certificates, opinions and other documents delivered by the Shareholders to AQUM
hereunder shall be in form and substance satisfactory to AQUM and its counsel,
in the exercise of their reasonable judgment.
 
9.08   Certificates.  The Shareholders shall have delivered to AQUM:
 
   (a)   Certificates of the Secretary or Assistant Secretary of the Company (i)
attaching and certifying copies of the resolutions of its board of directors and
shareholders, authorizing the execution, delivery and performance of this
Agreement and the other documents, instruments and certifications required or
contemplated hereby, (ii) certifying the name, title and true signature of each
officer of the Company executing or authorized to execute this Agreement and the
other documents, instruments and certifications required or contemplated hereby,
and (iii) attaching and certifying a true, correct and complete copy of the
bylaws of the Company; and
 
 
33

--------------------------------------------------------------------------------

 
 
(b)   Copies of the articles of incorporation the Company certified by the
Secretary of State of the State of Delaware and by its Secretary or Assistant
Secretary, together with a certificates of active status from the Secretaries of
State of its jurisdiction of incorporation or organization and certificates of
good standing or similar from every other state of the United States in which
the conduct of its business or the ownership of its properties and assets
requires it to be so qualified.
 
9.09   Release of Liens.  AQUM shall have received evidence reasonably
satisfactory to it that all liens or encumbrances affecting any asset of the
Company have been released.
 
9.10   Ommited.

 
ARTICLE X
 
INDEMNIFICATION
 
10.01  Indemnification Obligations of the Shareholders.  The Shareholders (and
the Company prior to the Closing) shall, jointly and severally, indemnify,
defend and hold harmless AQUM and its affiliates, officers, directors,
employees, agents and representatives and the heirs, executors, successors and
assigns of any of the foregoing (the "AQUM Indemnified Parties") from, against,
and in respect of, any and all claims, liabilities, obligations, damages,
losses, costs, expenses, penalties, fines and judgments (at equity or at law,
including statutory and common) and damages whenever arising or incurred
(including amounts paid in settlement, costs of investigation and reasonable
attorneys’ fees and expenses) arising out of or relating to:
 
   (a)   any liability or obligation of the Shareholders of any nature
whatsoever;
 
   (b)   any obligation of the Company under a contract or commitment to be
performed prior to the Closing Date, or any breach by the Company of a contract
or commitment occurring prior to the Closing Date;
 
   (c)   any events or circumstances occurring or existing with respect to the
ownership, operation and maintenance of the Company, the Company Business and
their assets on or prior to the Closing Date, except for liabilities of a type
set forth on the Interim Balance Sheet;
 
   (d)   any breach or inaccuracy of any representation or warranty made by the
Company or the Shareholders in this Agreement or any documents or agreements
executed and delivered by the Company or any Shareholder in connection with the
transactions contemplated by this Agreement (without regard to any qualification
or exception contained in such representation or warranty relating to
materiality or Material Adverse Effect), whether such representation and
warranty is made as of the date hereof or as of the Closing Date;
 
  (e)   any breach of any covenant, agreement or undertaking made by the Company
or the Shareholders in this Agreement or in any documents or agreements executed
and delivered by the Company or any Shareholder in connection with the
transactions contemplated by this Agreement; or
 
 
34

--------------------------------------------------------------------------------

 


 
      (f)   (A) any provision of any Environmental Law and arising out of, or
relating to, (i) any act or omission of the Company or its employees, agents or
representatives on or prior to the Closing Date or (ii) the ownership, use,
control or operation on or prior to the Closing Date of any real property,
plant, facility, site, area or property used in the Company Business (whether
currently or previously owned or leased by the Company), including arising from
any Release of any Hazardous Material or off-site shipment of any Hazardous
Material at or from such real property, plant, facility, site, area or property
or (B) mold or any other environmental matter or condition arising on or prior
to the Closing Date.
 
The claims, liabilities, obligations, losses, damages, costs, expenses,
penalties, fines and judgments of the AQUM Indemnified Parties described in this
Section 10.01 as to which the AQUM Indemnified Parties are entitled to
indemnification are collectively referred to as “AQUM Losses”.
 
10.02   Indemnification Obligations of AQUM.  AQUM shall indemnify and hold
harmless the Shareholders and their heirs, executors, successors and assigns
(the "Shareholder Indemnified Parties") from, against and in respect of any and
all claims, liabilities, obligations, losses, damages, costs, expenses,
penalties, fines and judgments (at equity or at law, including statutory and
common) and damages whenever arising or incurred (including amounts paid in
settlement, costs of investigation and reasonable attorneys’ fees and expenses)
arising out of or relating to:
 
   (a)   any obligation of AQUM under a contract or commitment to be performed
after the Closing Date, or any breach by AQUM of a contract or commitment
occurring after the Closing Date;
 
   (b)   any breach or inaccuracy of any representation or warranty made by AQUM
in this Agreement or in any document or agreement executed and delivered by AQUM
in connection with the transactions contemplated by this Agreement, whether such
representation and warranty is made as of the date hereof or as of the Closing
Date;
 
   (c)   any breach of any covenant, agreement or undertaking made by AQUM in
this Agreement or in any document or agreement executed and delivered by AQUM in
connection with the transactions contemplated by this Agreement; or
 
The claims, liabilities, obligations, losses, damages, costs, expenses,
penalties, fines and judgments of the Shareholder Indemnified Parties described
in this Section 10.02 as to which the Shareholder Indemnified Parties are
entitled to indemnification are collectively referred to as “Shareholder
Losses”.
 
10.03   Indemnification Procedure.
 
    (a)   Promptly following receipt by a AQUM Indemnified Party to a
Shareholder Indemnified Party, as applicable (an "Indemnified Party") of notice
by a third party (including any Governmental Entity) of any complaint, dispute
or claim or the commencement of any audit, investigation, action or proceeding
with respect to which such Indemnified Party may be entitled to receive payment
from the other party for any AQUM Losses or any Shareholder Losses (as the case
may be), such Indemnified Party shall notify AQUM or the Shareholders, as the
case may be (the “Indemnifying Party”), provided, however, that the failure to
so notify the Indemnifying Party shall relieve the Indemnifying Party from
liability hereunder with respect to such claim
 
 
35

--------------------------------------------------------------------------------

 
 
only if, and only to the extent that, such failure to so notify the Indemnifying
Party results in the forfeiture by the Indemnifying Party of rights and defenses
otherwise available to the Indemnifying Party with respect to such claim.  The
Indemnifying Party shall have the right, upon written notice delivered to the
Indemnified Party within twenty (20) days thereafter assuming full
responsibility for any AQUM Losses or Shareholder Losses (as the case may be)
resulting from such audit, investigation, action or proceeding, to assume the
defense of such audit, investigation, action or proceeding, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of the fees and disbursements of such counsel.  In the event, however,
that the Indemnifying Party declines or fails to assume the defense of the
audit, investigation, action or proceeding on the terms provided above or to
employ counsel reasonably satisfactory to the Indemnified Party, in either case
within such 20-day period, then any AQUM Losses or any Shareholder Losses (as
the case may be), shall include the reasonable fees and disbursements of counsel
for the Indemnified Party as incurred.  In any audit, investigation, action or
proceeding for which indemnification is being sought hereunder the Indemnified
Party or the Indemnifying Party, whichever is not assuming the defense of such
action, shall have the right to participate in such matter and to retain its own
counsel at such party’s own expense.  The Indemnifying Party or the Indemnified
Party (as the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.
 
(b)   No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party, unless
(i) the Indemnifying Party fails to assume and maintain the defense of such
claim pursuant to Section 10.03(a) or (ii) such settlement, compromise or
consent includes an unconditional release of the Indemnifying Party and its
officers, directors, employees and affiliates from all liability arising out of
such claim.  An Indemnifying Party may not, without the prior written consent of
the Indemnified Party, settle or compromise any claim or consent to the entry of
any judgment with respect to which indemnification is being sought hereunder
unless (x) such settlement, compromise or consent includes an unconditional
release of the Indemnified Party and its officers, directors, employees and
affiliates from all liability arising out of such claim, (y) does not contain
any admission or statement suggesting any wrongdoing or liability on behalf of
the Indemnified Party and (z) does not contain any equitable order, judgment or
term that in any manner affects, restrains or interferes with the business of
the Indemnified Party or any of the Indemnified Party’s affiliates.
 
(c)   In the event an Indemnified Party claims a right to payment pursuant
hereto, such Indemnified Party shall send written notice of such claim to the
appropriate Indemnifying Party (a “Notice of Claim”).  Such Notice of Claim
shall specify the basis for such claim.  The failure by any Indemnified Party so
to notify the Indemnifying party shall not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Party with respect to any
claim made pursuant to this Section 10.03(c), it being understood that notices
for claims in respect of a breach of a representation or warranty must be
delivered prior to the expiration of the survival period for such representation
or warranty under Section 10.04.  In the event the Indemnifying Party does not
notify the Indemnified Party within thirty (30) days following its receipt of
such notice that the Indemnifying Party disputes its liability to the
Indemnified Party under this Article or the amount thereof, the claim specified
by the Indemnified Party in such Notice of Claim shall be conclusively deemed a
 


 
36

--------------------------------------------------------------------------------

 
 
liability of the Indemnifying Party under this Section 10.03(c), and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand or, in the case of any notice in which the amount of the claim
(or any portion of the claim) is estimated, on such later date when the amount
of such claim (or such portion of such claim) becomes finally determined.  In
the event the Indemnifying Party has timely disputed its liability with respect
to such claim as provided above, as promptly as possible, such Indemnified Party
and the appropriate Indemnifying Party shall establish the merits and amount of
such claim (by mutual agreement, litigation, arbitration or otherwise) and,
within five (5) business days following the final determination of the merits
and amount of such claim, the Indemnifying Party shall pay to the Indemnified
Party immediately available funds in an amount equal to such claim as determined
hereunder.
 
10.04   Survival Period.  The representations and warranties of the parties
contained herein shall not be extinguished by the Closing, but shall survive the
Closing for, and all claims for indemnification in connection therewith shall be
asserted not later than, three (3) years following the Closing Date; provided,
however, that the representations and warranties contained in Section 3.01
(Power, Authority and Organization of the Shareholders), Section 3.03 (Ownership
of the Company Shares), Section 4.01 (Organization and Authorization), Section
4.02 (Authorized and Outstanding Stock), Section 4.09 (Real Property), Section
4.10 (Personal Property), Section 4.15 (Employee Benefits), Section 4.16
(Collective Bargaining), Section 4.17 (Labor Disputes), Section 4.19
(Environmental Matters), Section 4.27 (Tax Matters), Section 4.28 (Brokerage)
(collectively, the “Surviving Representations”) shall survive without limitation
as to time, and the period during which a claim for indemnification may be
asserted in connection therewith shall continue indefinitely.  The covenants and
agreements of the parties hereunder shall survive without limitation as to time,
and the period during which a claim for indemnification may be asserted in
connection therewith shall continue indefinitely.  Notwithstanding the
foregoing, if, prior to the close of business on the last day a claim for
indemnification may be asserted hereunder, an Indemnifying Party shall have been
properly notified of a claim for indemnity hereunder and such claim shall not
have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms hereof.
 
10.05   Liability Limits.  Notwithstanding anything to the contrary set forth
herein, the AQUM Indemnified Parties shall not make a claim against the Company
or the Shareholders for indemnification under Section 10.01(d) for AQUM Losses
unless and until the aggregate amount of such AQUM Losses exceeds $15,000.00
(the “AQUM Basket”), in which event the AQUM Indemnified Parties may claim
indemnification for all AQUM Losses, including the initial $15,000.00; provided,
however, that the Surviving Representations shall not be subject to the AQUM
Basket.  The total aggregate amount of the liability of the Company and the
Shareholders for AQUM Losses with respect any claims made pursuant to Section
10.01(d) shall be limited to $10,000.00 (the “AQUM Cap”); provided, however,
that total aggregate amount of the liability of the Company and the Shareholders
for AQUM Losses arising out of fraud or willful misconduct shall not be subject
to any limits.
 
 
37

--------------------------------------------------------------------------------

 
 
 
10.06   Investigations.  The respective representations and warranties of the
parties contained in this Agreement or any certificate or other document
delivered by any party at or prior to the Closing and the rights to
indemnification set forth in this Article X shall not be deemed waived or
otherwise affected by any investigation made, or knowledge acquired, by a party.
 
10.07   Set-Off.  The Parties shall be entitled to set-off any amount or right
it may be entitled to pursuant to this Agreement against any amount, right or
obligations owed to the Shareholders or AQUM under this Agreement or any
agreement or documents executed and delivered by a Shareholder or AQUM.
 
ARTICLE XI
 
TERMINATION PRIOR TO CLOSING
 
11.01   Termination of Agreement.  This Agreement may be terminated at any time
prior to the Second Closing:
 
    (a)           By the mutual written consent of AQUM and the Shareholders;
 
    (b)           By the Shareholders in writing, without liability, if AQUM
shall (i) fail to perform in any material respect its agreements contained
herein required to be performed by it on or prior to the Closing Date, or (ii)
materially breach any of its representations, warranties or covenants contained
herein, which failure or breach is not cured within ten (10) days after the
Shareholders have notified AQUM of their intent to terminate this Agreement
pursuant to this subparagraph (b);
 
    (c)           By AQUM in writing, without liability, if either the Company
or any of the Shareholders shall (i) fail to perform in any material respect
their agreements contained herein required to be performed by them on or prior
to the Closing Date, or (ii) materially breach any of their representations,
warranties or covenants contained herein, which failure or breach is not cured
within ten (10) days after AQUM has notified the Shareholders of its intent to
terminate this Agreement pursuant to this subparagraph (c);
 
   (d)           By either the Shareholders or AQUM in writing, without
liability, if there shall be any order, writ, injunction or decree of any court
or governmental or regulatory agency binding on AQUM, the Shareholders or the
Company, which prohibits or restrains AQUM, the Shareholders or the Company from
consummating the transactions contemplated hereby, provided that AQUM, the
Shareholders and the Company shall have used their reasonable, good faith
efforts to have any such order, writ, injunction or decree lifted and the same
shall not have been lifted within 30 days after entry, by any such court or
governmental or regulatory agency; or
 
   (e)           By either the Shareholders or AQUM, in writing, without
liability, if for any reason the Second Closing has not occurred by such date as
provided in the Shareholder Agreement relating to the exercise of the Option and
or the Put, other than as a result of the breach of this Agreement by the party
attempting to terminate the Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
11.02   Termination of Obligations.  Termination of this Agreement pursuant to
this Article XI shall terminate all obligations of the parties hereunder, except
for the obligations under Sections 11.02, 12.07 and 12.10 hereof; provided,
however, that termination pursuant to subparagraphs (b), (c) or (e) of Section
11.01 hereof shall not relieve a defaulting or breaching party from any
liability to the other party hereto.
 
ARTICLE XII
 
MISCELLANEOUS
 
12.01   Entire Agreement.  This Agreement (including the Schedules and Exhibits
which are incorporated herein) constitutes the sole understanding of the parties
with respect to the subject matter hereof; provided, however, that this
provision is not intended to abrogate any other written agreement between the
parties executed with or after this Agreement.
 
12.02   Amendment.  No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the parties hereto.
 
12.03   Parties Bound by Agreement; Successors and Assigns.  The terms,
conditions, and obligations of this Agreement shall inure to the benefit of and
be binding upon the parties hereto and the respective successors and assigns
thereof.  This Agreement shall not be assignable by operation of law or
otherwise.
 
12.04   Counterparts; Facsimile.  This Agreement may be executed in multiple
counterparts, each of which shall for all purposes be deemed to be an original
and all of which, when taken together, shall constitute one and the same
instrument.  This Agreement may be executed and delivered by facsimile.
 
12.05   Headings.  The headings of the Sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
 
12.06   Modification and Waiver.  Any of the terms or conditions of this
Agreement may be waived in writing at any time by the party which is entitled to
the benefits thereof.  No waiver of any of the provisions of this Agreement
shall be deemed to or shall constitute a waiver of any other provision hereof
(whether or not similar).
 
12.07   Expenses.  Except as otherwise provided herein, each of the parties
shall be responsible to pay fees of any third party incurred by each of them, or
on their behalf respectively, in connection with this Agreement and the
transactions contemplated hereby, including fees and expenses of their own
financial consultants, accountants and counsel. All other expenses incurred by
the Company in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Shareholders on or before the Closing Date.
 
 
39

--------------------------------------------------------------------------------

 
 
12.08   Notices.  Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party hereto shall be in writing and
delivered personally or sent by registered or certified mail (including by
overnight courier such as FedEx or express mail service), postage or fees
prepaid,
 

 
If to the Shareholders of:
Green Wire, Inc.
8914 Shady Hill
San Antonio Texas 78254
Attention: Marko Mendez or Mario Delgado Jr.
Email info@greenwireusa.com
 
Terra Asset Management, Inc.
28408 East 75th
Broken Arrow, OK 74014
Attention: David Shepard or Tracy Knox
Email dslam1111@yahoo.com or mds@tam-inc.net
 
B & R Telephone
4410 Dillion Lane, Suite 42
Corpus Christi, Texas 78415
Attention: Hector Vasquez ad Norma Kawas-Vasquez.
Email:B&RTelephone@sbcglobal.net
 
   
Green Wire Enterprises, Inc.
800 Turnpike Street
North Andover,  MA 01845
Attention: Billy V. Ray, Jr.
Email Billyvrayjr@yahoo.com
 
If to AQUM to:
800 Turnpike Street
North Andover, MA 01845
Attention: Billy V. Ray, Jr.
Email billyvrayjr@yahoo.com
 
 
           

or at such other address for a party as shall be specified by like notice  Any
notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party or the office of such party.  Any notice which is
addressed and mailed in the manner herein provided shall be conclusively
presumed to have been duly given to the party to which it is addressed at the
close of business, local time of the recipient, on the fourth business day after
the day it is so placed in the mail or, if earlier, the time of actual receipt.
 
 
40

--------------------------------------------------------------------------------

 
 
12.09   Governing Law; Jurisdiction.  This Agreement is executed by the parties
hereto in and shall be construed in accordance with and governed by the laws of
the State of domicile of the party against whom enforcement is sought without
giving effect to the principles of conflicts of law thereof.  Each of the
parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement or the transactions contemplated hereby, or for
recognition and enforcement of any judgment in respect hereof, brought by the
other party hereto or its successors or assigns may be brought and determined in
the federal courts sitting in the state of domicile of the party against whom
enforcement is sought, and each party hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts.  Each party hereto hereby irrevocably waives, and agrees not to assert,
by way of a motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable law, that
(i) the suit, action or proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper, and (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
12.10   Public Announcements.  No public announcement shall be made by any
person with regard to the transactions contemplated by this Agreement without
the prior consent of the Shareholders and AQUM; provided that either party may
make such disclosure if advised by counsel that it is legally required to do
so.  The Shareholders, the Company and AQUM will discuss any public
announcements or disclosures concerning the transactions contemplated by this
Agreement with the other parties prior to making such announcements or
disclosures.
 
12.11   Company’s and the Shareholders’ Knowledge.  As used herein, the terms
“the Company’s knowledge” and "to the knowledge of the Company " shall mean the
actual or constructive knowledge of any director or officer of the Company, and
the terms "Shareholders' knowledge" and to "to the knowledge of the Shareholder"
with respect to a Shareholder shall mean the actual or constructive knowledge of
any individual Shareholder.
 
12.12   No Third-Party Beneficiaries.  With the exception of the parties to this
Agreement, there shall exist no right of any person to claim a beneficial
interest in this Agreement or any rights occurring by virtue of this Agreement.
 
12.13   "Including".  Words of inclusion shall not be construed as terms of
limitation herein, so that references to "included" matters shall be regarded as
non-exclusive, non-characterizing illustrations.
 
 
41

--------------------------------------------------------------------------------

 
 
 
12.14   Gender and Number.  Where the context requires, the use of a pronoun of
one gender or the neuter is to be deemed to include a pronoun of the appropriate
gender, singular words are to be deemed to include the plural, and vice versa.
 
12.15   References.  Whenever reference is made in this Agreement to any
Article, Section, Schedule or Exhibit, such reference shall be deemed to apply
to the specified Article or Section of this Agreement or the specified Schedule
or Exhibit to this Agreement.  The Schedules and Exhibits referenced in this
Agreement are attached hereto, are hereby incorporated into this Agreement and
are hereby made a part hereof as if set forth in full in this Agreement.
 
12.16   Severability.  In case any one or more of the provisions contained in
this Agreement should be found by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect against any party hereto, such
invalidity, illegality, or unenforceability shall only apply to such party in
the specific jurisdiction where such judgment shall be made, and the validity,
legality, and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, except that this Agreement shall
not be reformed in any way that will deny to any party the essential benefits of
this Agreement, unless such party waives in writing its rights to such benefits.
 
12.17   Further Assurances.  Each of the parties hereto will use its reasonably
good faith efforts to take all actions and to do all things necessary, proper or
advisable following the Closing to consummate and effectuate the transactions
contemplated by this Agreement.
 
12.18   Currency.  All payments hereunder or contemplated by this Agreement
shall be paid in U.S. currency.
 
12.19   Ordinary Course of Business.  "Ordinary Course of Business" means, with
respect to actions and operations conducted by the Company, actions and
operations that are (a) consistent with the past practices of the Company,
(b) taken in the ordinary course of the normal, day-to-day operations of the
Company, (c) not required to be authorized by the Board of Directors or other
governing body of the Company, and (d) similar in nature and magnitude to
actions and operations customarily taken, without any authorization by the Board
of Directors or other governing body, in the ordinary course of the normal,
day-to-day operation of other companies that are in the same line of business as
the Company.
 
12.20   Enforcement.  The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specified terms.  It is accordingly agreed that the
parties shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.


 
Signature Page follows
 
 
42

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the date first above written.

 

AQUM: URBAN AG CORP.:             By:          Name: Billy V. Ray, Jr      
Title: CEO       Date: January 31, 2013    

 

COMPANY: GREEN WIRE ENTERPRISES, INC.             By:          Name: Lisa Rizzo
      Title: CEO       Date: January 31, 2013    

 

SHAREHOLDERS OF GREEN WIRE ENTERPRISES, INC.                   MARKO  A. MENDEZ
Date: January 31, 2013
                  MARIO DELGADO, JR
Date: January 31, 2013
                   

Additional Signatures to follow;
 
 
43

--------------------------------------------------------------------------------

 
 
TTT Holding Inc.
            By:                Its:                  Date: January 31, 2013    
                     
Tracey Knoftz
Date: January 31, 2013
                 
Hector Vasquez
Date: January 31, 2013
               
Norma K. Vasquez
Date: January 31, 2013
       


 
SCHEDULE 2.03(1) (a): GWE STOCK POWER


 
IRREVOCABLE STOCK POWER


 
44

--------------------------------------------------------------------------------

 


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
URBAN AG. CORP., A DELAWARE CORPORATION Forty Nine Thousand (49,000) shares of
GREEN WIRE ENTERPRISES, INC., a Deleware corporation (the “Company”),
represented by Certificate No. __, standing in the name of the undersigned on
the books of said Company.


The Undersigned does hereby irrevocably constitute and appoint
__________________ as attorney to transfer the said stock on the books of the
Company, with full power of substitution in the premises.




Dated: ____________, 2012




______________


Date:


 ______________


Date:




 
45

--------------------------------------------------------------------------------

 




SCHEDULE 2.03(1) (b)


 
IRREVOCABLE STOCK POWER



FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer
unto____________________ ____________________ shares of common stock of URBAN
AG. CORP., a Delaware corporation (the “Company”), represented by Certificate
No. __, standing in the name of the undersigned on the books of said Company.


The Undersigned does hereby irrevocably constitute and appoint
__________________ as attorney to transfer the said stock on the books of the
Company, with full power of substitution in the premises.



Dated: ____________, 2012



URBAN AG. CORP., A DELAWARE CORPORATION


BY: ______________________________
ITS DULY AUTHORIZED OFFICER OR AGENT


 
46

--------------------------------------------------------------------------------

 


SCHEDULE 2.03(3)


COMPANY SHAREHOLDER AGREEEMNT


GREEN WIRE, INC., a Texas Corporation STOCKHOLDERS AGREEMENT


THIS STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of the __ day of ___,
2011, is made by and among Green Wire Inc., a Texas corporation (the “Company”),
and each of the Persons whose name appears on the signature pages to this
Agreement (such Persons being hereinafter referred to collectively as the
“Holders” and individually as a “Holder”).


RECITALS


A.           The Company is authorized to issue 100,000 shares of Common Stock
with [no] [$0.01] par value (the “Common Stock”).


B.           Each Holder on the date hereof is the record and beneficial owner
of the number of issued and outstanding Securities (as defined below) appearing
opposite his or her or its name in Exhibit A-1  to this Agreement, free and
clear of all options (except the Option referred to in Section 4(e) hereof),
liens, encumbrances or charges of any kind except as set forth in this
Agreement.


C.           The parties deem it in the best interests of the Company to provide
for continuity in the control and operation of the Company, to restrict certain
transfers of the Securities, to provide for certain rights of repurchase, to
provide for the election of directors, and to provide for certain decision
making agreements regarding management governance of the Company, all as herein
provided.


AGREEMENT


In consideration of the agreements and mutual covenants set forth herein, the
parties agree as follows:


1.           Definitions.  As used in this Agreement, the following terms shall
have the following meanings:


“Affiliate” means any Person, which directly or indirectly controls, is
controlled by, or is under common control with such other Person.  “Control”,
“controlled by” and “under common control with” means direct or indirect
possession of the power to direct or cause the direction of management or
policies (whether through ownership of voting securities, by contract or
otherwise); provided, however, that control shall be conclusively presumed when
any Person or entity or affiliated group directly or indirectly owns sixty six
and two thirds percent (66-2/3%) or more of the securities having ordinary
voting power for the election of a majority of the directors of a corporation.


 
47

--------------------------------------------------------------------------------

 
“Board of Directors” means the Board of Directors of the Company.


“Bona Fide Offer” means a good faith offer from a third party prospective
purchaser to purchase Securities for cash or cash equivalents evidenced by a
written contract accompanied by a deposit of a sum not less than twenty percent
(20%) of the total proposed purchase price.


“Common Stock Equivalents” means (i) all shares of Common Stock outstanding on
the date of determination, (ii) the maximum number of shares of Common Stock
issuable upon conversion of convertible securities as of the date of
determination (unless the Fair Market Value of the Common Stock Equivalents so
issuable is less than the liquidation preference or face amount of such
convertible securities), and (iii) the maximum number of shares of Common Stock
issuable upon exercise in full of all “in the money” warrants, rights and
options exercisable on the date of determination.


“Family Member” means, with respect to a proposed Transfer of Securities by a
Holder, the parent, sibling, spouse, issue or adopted child or grandchild of
such Holder.


“Initial Holders” means Marko A. Mendez (“MM”), Mario Delgado Jr.(“MDJ”) and
Green Wire, Inc.., a Texas corporation (“GWT”).


“Percentage Interest” means the percentage of the total issued and
outstanding  Common Stock of the Company owned by each of the Holders reflected
on Exhibit A-1;  with respect to Section 7(e) “Percentage Interest In GWT” means
the percentage of the total and outstanding Common Stock owned by each of the
Initial Holders in GWT.


“Person” shall mean a natural person, corporation, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
bank, trust company, land trust, business trust or other organization, whether
or not a legal entity, and a government or agency or political subdivision
thereof.


“Pro Rata” shall mean (i) with respect to any offer of Common Stock, an offer
based on the relative percentages of Common Stock Equivalents then held by all
the Holders to whom such offer is made in relation to the total number of Common
Stock Equivalents, less all of the Common Stock Equivalents owned by the holder
soliciting such offer and (ii) with respect to any offer of Preferred Stock or
Debentures, an offer based solely on the relative percentages of Preferred Stock
or Debentures then held by all the Holders to whom such offer is made in
relation to the total number of Preferred Stock and Debentures, less all of the
Preferred Stock and Debentures owned by the Holder soliciting such offer.


 
48

--------------------------------------------------------------------------------

 
“Securities” means, with respect to a Holder, (i) the Common Stock, Preferred
Stock and or Debentures of the Company beneficially held by such Holder, set
forth in Exhibit A-1 attached hereto, (ii) the rights, options and Warrants if
any existing as of the date of this Agreement which are convertible into Common
Stock and are held by such Holder, set forth in Exhibit A-2 [if applicable]
attached hereto, and (iii) the Common Stock which, as of the date of
determination, has been issued in exchange for or upon conversion of rights,
options and warrants granted by the Company after the date of this Agreement to
such Holder, but excluding any rights, options or warrants granted after the
date of this Agreement which, as of the date of determination, have not then
been exercised or converted into Common Stock.


“Securities Act” means the Securities Act of 1933, as amended and as it may be
amended from time to time.


“Significant Corporate Action” means any of the matters listed in Schedule VII
hereto.


“Testamentary Transferee” means, with respect to a proposed Transfer of
Securities by a Holder, a testamentary trust established primarily for the
benefit of any Family Member of such Holder.


“Transferee Holders” means, with respect to the occurrence of an event described
in Sections 4 or 5 hereof concerning the particular Holder, each Person who,
after the date hereof, acquires Securities from such Holder or a Transferee
Holder of such Holder other than acquisitions of Securities effected in
transactions to which the Right of First Refusal set forth in Section 4 hereof
is applied.


2.           General Provisions Regarding Transfer.


(a)           General Restrictions.  So long as this Agreement shall remain in
force, none of the Securities may be sold, assigned, transferred, pledged,
hypothecated, encumbered, given away or in any way disposed of (any of the
foregoing being hereinafter referred to as a “Transfer”) unless:
 
 (i)         Such Transfer is made in compliance with this Agreement (including
Sections 2, 3 and 4);


(ii)          The Person in whose favor such Transfer is made (other than the
Company or the underwriters or other purchasers in a public offering registered
under the Securities Act) shall deliver to the Company (A) a written
acknowledgment reasonably satisfactory in form and substance to the Company that
the Securities to be transferred are subject to this Agreement and that such
Person and such Person’s successors in interest are bound hereby, and (B) a
written consent in a form satisfactory to the Company of such Person’s spouse,
if any;


 
49

--------------------------------------------------------------------------------

 
  (iii)           Such Transfer shall be made (A) pursuant to an effective
registration under the Securities Act or an exemption from the registration
requirements thereof, and (B) in accordance with applicable state law; and


  (iv)           Prior to any such Transfer, the Holder proposing to make such
Transfer shall give the Company (A) written notice describing the manner and
circumstances of the proposed Transfer and (B) if the Transfer is to be made
pursuant to an exemption from the registration requirements of the Securities
Act, a written opinion in form and substance reasonably satisfactory to the
Company’s legal counsel to the effect that the proposed Transfer may be effected
without registration under the Securities Act and without registration or
qualification under any applicable state law.


Any attempted Transfer other than in accordance with this Agreement shall be
void, and the Company shall refuse to recognize any such Transfer and shall not
reflect on its records any change in record ownership of the Securities pursuant
to any such attempted Transfer.


(b)           Mechanics of Transfer.  The closing of any Transfer of Securities
shall take place at the principal executive offices of the Company.  Any Holder
who transfers Securities shall (i) take all such actions and execute and deliver
all such documents as may be necessary or reasonably requested by the Company in
order to consummate the Transfer of such Securities, and (ii) pay to the Company
such amounts as may be required for any applicable stock transfer taxes.


3.           Transfers Not Subject to Right of First Refusal.


(a)           Permitted Transfers.  The following Transfers shall not be subject
to the right of first refusal set forth in Sections 4(a)-(c) hereof (each, a
“Permitted Transfer”):


(i)         Testamentary Transfers.  Any Holder may provide for the Transfer,
whether by will or intestate succession, of any or all of his Securities upon
death to one or more Family Members or Testamentary Transferee, or to such
Holder’s executor, administrator or other personal representative pending final
distribution to such Family Members or Testamentary Transferee, provided,
however, that, in each case, such Family Members or the trustee for any such
trust or such executor, administrator or personal representative shall execute
and deliver to the Secretary of the Company an executed Counterpart of this
Agreement.


(ii)          Inter Vivos Transfers.  Subject to the restrictions on transfer
set forth in Section 2, any Holder may Transfer any or all of his or her
Securities to a trust primarily for such Holder’s benefit or the benefit of one
or more Family Members so long as (A) such Holder acts as the trustee or
co-trustee of such trust, and (B) the voting rights with respect to such
Securities are held by such Holder.  Notwithstanding the foregoing, upon the
death of such Holder, as the case may be, the Securities transferred pursuant to
this Section 3(a)(ii) shall be subject to the provisions of Section
3(a)(i).  Any Securities transferred pursuant to this Section 3(a)(ii) may at
any time subsequently be transferred back to such Holder without complying with
the provisions of Section 4.


 
50

--------------------------------------------------------------------------------

 
(b)           Subsequent Transfers.  Notwithstanding the fact that a particular
Transfer of Securities may be a Permitted Transfer, the right of first refusal
set forth in Section 4 shall be applicable to any subsequent transfer of such
Securities, unless any such subsequent transfer shall also constitute a
Permitted Transfer hereunder.


(c)           Transfer of Shares.  Each Person which acquires or otherwise
obtains Securities pursuant this Section 3 shall, as a condition to the
effectiveness of such Permitted Transfer, be required to execute a Counterpart
of this Agreement and to be bound thereby.


4.           Right of First Refusal; Drag Along Rights, Option and Put.


(a)   First Notice.  If a Holder (the “Selling Holder”) has received a Bona Fide
Offer and desires to transfer any or all of such Shareholder’s Securities (the
“Offered Securities”), such Holder shall first give written notice (a “Transfer
Notice”) thereof to the Company and each other Holder (“Non-Selling Holder”),
identifying the proposed transferee, the number and type of Securities (i.e.,
Common Stock, Preferred Stock, Debentures, Warrants, or rights or options
therefore) sought to be transferred, the proposed purchase price (which must be
an “all cash” purchase, paid at closing) (the “Offered Price”), the terms of the
proposed transaction including the proposed transaction date and if applicable,
a copy of the Bona Fide Offer setting forth the terms and conditions of the
proposed transaction.  Such Transfer Notice shall constitute an irrevocable
offer by the Selling Holder to sell all of the Offered Securities to the
Non-Selling Holders at the Offered Price and upon the same terms and conditions
as the Selling Holder is willing to sell the Offered Securities to the proposed
transferee.  Once given, a Transfer Notice may not be modified or amended except
with the written consent of the Non-Selling Holders.  Within thirty (30) days
following the giving of the Transfer Notice (the “First Offer Period”) each
Non-Selling Holder shall initially be entitled to elect, by giving written
notice of such election to the Selling Holder, the Company, and the other
Non-Selling Holders, to purchase his or her Pro Rata portion of the Offered
Securities.


(b)           Second Notice.  If and to the extent that the Non-Selling Holders
do not elect, by notice in writing given to the Selling Holder, the Company and
the other Non-Selling Holders within the First Offer Period, the remaining
Offered Securities shall then be deemed to be offered by the Selling Holder for
a period of ten (10) days from the end of the First Offer Period (the “Second
Offer Period”), for the Offered Price and upon the same terms and conditions as
set forth in the Transfer Notice to the Non-Selling Holders, if any, who elected
during the First Offer Period to purchase all of the Offered Stock to which they
were then entitled (such Non-Selling Holders being the “Electing Holders”),
together with a statement of the number of shares of the Offered Securities as
to which no election has been made.  Each of such Electing Holders shall deliver
a notice to the Selling Holder and the Company within such Second Offer Period
setting forth the number of remaining Offered Securities which he or she desires
to purchase, and if the aggregate number of shares for which an election is made
exceed the remaining Offered Stock, each Electing Holder shall be entitled to
purchase such portion of the remaining Offered Securities as the number of
Securities (of the same type as the Offered Securities) then owned by him or her
bears to the number of shares of Securities (of the same type as the Offered
Securities) then owned by all of the Electing Holders.


 
51

--------------------------------------------------------------------------------

 
(c)           Election of Transferor.  In the event that the Non-Selling Holders
do not agree to purchase all of the Offered Securities offered for sale to them
by the Selling Holder, or if any of the Non-Selling Holders who agree to
purchase any such Securities subsequently fail to do so, the Selling Holder
shall have the right, subject to Section 4(d), to dispose of all of the Offered
Stock within ninety (90) days following the end of the Second Offer Period to
the original proposed transferee, at a price not lower than the Offered Price,
and upon the terms stipulated in the Transfer Notice in all material
respects.  However, as a condition to the effectiveness of such transfer, said
transferee shall thereupon become a party to this Agreement as a Holder and
shall confirm such fact by executing a counterpart of or joinder to this
Agreement.  If a counterpart of or joinder to this Agreement is not executed,
the attempted Transfer shall be void.  If such Offered Securities are not so
disposed of by the Selling Holder within such ninety (90) day period, the
Selling Holder shall continue to hold such Securities subject to all of the
terms and conditions of this Agreement and may not sell the Securities without
again complying with all of the provisions hereof.


(d)           Drag-Along Right.  If during the term of this Agreement, (i) (A)
the Board of Directors identifies a third party who is willing to make a written
bona fide offer to purchase all (but not less than all) of the outstanding
Securities, or the Board of Directors formally recommends any such third party
offer which is not solicited by the Board of Directors, or (B) any Person makes
a bona fide written offer to a Holder to purchase all Securities owned by such
Holder and desires to purchase additional Securities, and (ii) Holders of at
least fifty one percent (51%) of the outstanding Common Stock agree in writing
to sell their Securities to such third party on the same terms as set forth in
the written offer, then at the request of the Holders selling Common Stock all
of the Holders shall sell their Securities pursuant to the terms and conditions
set forth in such written offer, provided that in such transaction (X) all
holders of the same class of security shall be treated identically as to such
security on a pro rata basis, and (Y) the holders of Preferred Stock, if any,
shall not be treated more favorably, as to this class of security, than if they
had converted this security into Common Stock immediately prior to the sale and
participated in such transaction as holders of the Common Stock.


 
52

--------------------------------------------------------------------------------

 
(d)   Option and Put. As additional consideration for the undertakings set forth
in the Stock Exchange Agreement by and among the parties hereto of even date
herewith, (a) commencing on the date  revenues of Consolidated Gross Revenue of
Urba Ag. Corp. (“AQUM”) accrue at an annual rate of $80 million or more for any
two (2) consecutive fiscal quarters (the “Target Annualized Revenue Run Rate”),
AQUM shall have an option to acquire all Securities of the Company held by MM
and MDJ for the additional consideration of Two Hundred Thousand US dollars
($200,000.00) (the “Option”) and (b) at any time prior to the exercise of the
Option, MM and MDJ shall have the right to exchange all common stock each owns
in AQUM for all Securities of the Company owned by GWT (the “Put”).
 


(i)           The Option may be exercised at any time commencing on the date
AQUM  provides [a] notice to MM and MDJ that AQUM has achieved the Target
Annualized Revenue Run Rate (the “Option Notice”) and [b] copies of financial
statements of GWT demonstrating that the Target Annualized Revenue Run Rate has
been achieved (the “Option Revenue Schedule”). Upon receipt of the Option Notice
and the Option Revenue Schedule, MDJ and MM shall deliver to AQUM (i)
certificates evidencing all Securities of the Company held by each of them duly
endorsed in blank or accompanied by duly executed stock transfer power.


(ii)           The Put may be exercised on any date, prior to the exercise of
the Option, that MM and MDJ acting jointly and severally deliver to AQUM (i)
certificates evidencing all Common Stock of AQUM held by each of them duly
endorsed in blank or accompanied by duly executed stock transfer power, upon
receipt of which AQUM shall deliver to MM and MDJ certificates evidencing all
Securities of the Company duly endorsed in blank or accompanied by a stock
power.


(iii)           From time to time and at any time whether on or after the date
of the exercise of the Option , at AQUM’s reasonable request, and without
further consideration, MM and MDJ shall execute and deliver such further
documents and instruments of conveyance and transfer and shall take such further
reasonable actions as may be necessary or convenient to transfer and convey to
AQUM all of their  right, title and interest in and to the COMPANY Shares owned
by each of them, free and clear of any and all liens, claims, charges and
encumbrances, or as may otherwise be necessary or convenient to carry out the
intent of this Agreement.


(iv)           From time to time and at any time whether on or after the date of
the exercise of the Put, at either MM or MDJ’s reasonable request, and without
further consideration, AQUM shall execute and deliver such further documents and
instruments of conveyance and transfer and shall take such further reasonable
actions as may be necessary or convenient to transfer and convey to MM and MDJ,
jointly, all of the right, title and interest in and to the Company Securities
owned by AQUM, free and clear of any and all liens, claims, charges and
encumbrances, or as may otherwise be necessary or convenient to carry out the
intent of this Agreement.


 
53

--------------------------------------------------------------------------------

 
5.           Anti-Dilution: Preemptive Rights.


(a)           Except in the case of Excluded Securities, (as defined below) the
Company shall not issue, sell or exchange, offer to issue, sell or exchange or
reserve or set aside for issuance, sale or exchange (i) any shares of Common
Stock or any other equity security of the Company which is convertible into
Common Stock or any other equity security of the Company, (ii) any debt security
of the Company which is convertible into Common Stock or any other equity
security of the Company, or (iii) any option warrant or other right to subscribe
for, purchase or otherwise acquire any equity security or any such debt security
of the Company, unless in each case the Company shall have first offered to sell
to each Holder, pro rata in proportion to such Holder’s then current ownership
of Common Stock of the Company, such securities, (the “Additional Securities”)
(and to sell thereto such Additional Securities not subscribed for by the other
Holders as hereinafter provided), at a price, and on such other terms as shall
have been specified by the Company in writing delivered to such Holder (the
“Additional Stock Offer”), which Additional Stock Offer by its terms shall
remain open and irrevocable for a period of 10 days (subject to extension
pursuant to the last sentence of subsection (b) below) from the date it is
delivered by the Company to the Holder.


(b)           Notice of each Holder’s intention to accept, in whole or in part,
a Additional Stock Offer, shall be evidenced by a writing signed by such Holder
and delivered to the Company prior to the end of the 10 day period of such
Additional Stock Offer, setting forth such portion of the Additional Securities
as such Holder elects to purchase (the “Notice of Acceptance”).  If any Holder
shall subscribe for less than his or her pro rata share of the Additional
Securities in the first instance (excluding for such purposes such Holder) and
provided any other Holder elected, by a Notice of Acceptance, to purchase all of
his or her pro rata share of the Additional Securities, the Company shall notify
each Holder within 5 days following the expiration of the 10 day notice period
described above of the amount of Additional Securities which each Holder may
purchase as a result of the failure of any Holder to elect to purchase all of
his or her pro rata share, and each Holder shall then have 10 days from the
delivery of such notice to indicate such additional amount if any that such
Holder wishes to purchase.


(c)           In the event that Notices of Acceptance are not given by Holders
in respect of all the Additional Securities, the Company shall have 120 days
from the expiration of the foregoing period to sell all or any part of such
Additional Securities as to which a Notice of Acceptance has not been given by
the Holders (the “Refused Securities”) to any other person or persons but only
upon terms and conditions in all respects, including without limitation unit
price and interest rates, which are no more favorable in the aggregate to such
other person or person or less favorable to the Company than those set forth in
the Additional Stock Offer.  Upon the closing which shall include full payment
to the Company of the sale price to such other person or person of all of the
Refused Securities, the Holders shall purchase from the Company and the Company
shall sell to the Holders the Additional Securities in respect of which Notices
of Acceptance were delivered to the Company by the Holders at the terms
specified in the Additional Stock Offer.


 
54

--------------------------------------------------------------------------------

 
(d)           In each case, any Offered Securities not purchased by the Holders
or other Persons in accordance this section, may not be sold or otherwise
disposed of until they are again offered to the Holders under the procedures
specified herein.


(e)           The rights of the Holders under this section shall not apply to
the following securities (the “Excluded Securities”):


(i)   (A) Shares of Common Stock or any other equity security of the Company
which is convertible into Common Stock or any other equity security of the
Company, (B) debt security of the Company which is convertible into Common Stock
or any other equity security of the Company, or (C) option, warrant or other
right to subscribe for purchase or otherwise acquire any equity security of any
such debt security of the Company (collectively the “Equity Security”) if the
issuance of such Equity Security does not alter the respective proportions of
ownership (on a fully diluted basis) among the Holders immediately prior to the
issuance of such Equity Security;


(ii)   any issuance to a non-shareholder employee of the Company of options to
purchase Securities under a bona fide option plan or agreement approved by the
disinterested members of the Board of Directors;


(iii)   Common Stock issued as a stock dividend or upon any stock split or other
subdivision or combination of the outstanding shares of Common Stock;


(iv)   Securities issued pursuant to the acquisition by the Company of another
corporation to the stockholders of such other corporation by merger or purchase
of substantially all of the assets whereby the Company owns not less than 51% of
the voting power of such other corporation; and


(v)   common stock issued in connection with a firm underwritten public offering
registered pursuant to the Securities Act.


6.           Certificates.


(a)           Restrictive Endorsements.  Each certificate evidencing any
Securities shall bear a legend in substantially the following form; provided
that all references to transfer restrictions shall be omitted from certificates
held by the Holders or their transferees:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY
AND WILL BE FURNISHED TO THE HOLDER ON WRITTEN REQUEST MADE OF THE SECRETARY OF
THE COMPANY.  SUCH STOCKHOLDERS AGREEMENT PROVIDES, AMONG OTHER THINGS, FOR
CERTAIN RESTRICTIONS ON SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE AND THAT CERTAIN
SHARES OF THE COMPANY ARE SUBJECT TO PURCHASE BY THE COMPANY AS WELL AS CERTAIN
OTHER PERSONS UPON THE OCCURRENCE OF CERTAIN EVENTS, AND FURTHER CONTAINS
PROVISIONS RESPECTING THE VOTING OF THE SECURITIES IN THE MANNER AND UNDER THE
CIRCUMSTANCES SET FORTH THEREIN.”


 
55

--------------------------------------------------------------------------------

 
In addition, unless counsel to the Company shall have advised the Company that
such legend is no longer needed, each certificate evidencing the Securities
shall bear a legend in substantially the following form:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW, HAVE BEEN TAKEN FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO THE
DISTRIBUTION THEREOF, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR SUCH HOLDER PRESENTS
THE ISSUER WITH AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE ISSUER,
STATING THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED IN ORDER TO
EFFECTUATE THE TRANSFER OF SUCH SECURITIES IN THE MANNER CONTEMPLATED.”


(b)           Replacement Certificates.  Upon receipt of evidence reasonably
satisfactory to the Company (in the case of any institutional holder, an
affidavit, without bond, shall be satisfactory) of the ownership and loss,
theft, destruction or mutilation of any certificate evidencing Securities and in
the case of loss, theft, or destruction, upon receipt of indemnity reasonably
satisfactory to the Company (which in the case of any Holder which is a
financial institution or Affiliate thereof may be an indemnity agreement
executed by such Holder in form and content reasonably satisfactory to the
Company), or, in the case of mutilation, upon surrender of such certificate, the
Company shall (at its expense) make and deliver a new certificate of like tenor
in lieu of such lost, stolen, destroyed or mutilated certificate.


7.           Board of Directors; Corporate Governance.


(a)           Board of Directors.  During the term of this Agreement, the
parties agree to vote their Securities or consent in writing in the manner
necessary to produce the following effect:
 
56

--------------------------------------------------------------------------------

 
 
 
(i)   Until the exercise of the Option set forth in Section 4(e) the Board of
Directors of the Company shall consist of three members appointed by AQUM, MM
and MDJ (with the unanimous written consent of such Board of Directors necessary
to increase the number or decrease below five the number of directors
constituting the Board of Directors);
 
(ii)   After the exercise of the Option set forth in Section 4(e) membership of
the Board of Directors Holders shall be determine by vote of at least fifty one
percent (51%) of the outstanding Common Stock.


(b)   Management and Administration.  The day to day administration and
operations of the Company, including budgeting, personnel matter, sales and
marketing (including pricing and terms), and any joint venture pursuits, shall
be performed by and at the direction of the chief executive officer.  In
exercising and implementing his or her authority, the chief executive officer
shall consult, in good faith, with the members of the Board of Directors
regarding the management and operations of the Company.


(c)           Significant Corporate Actions.  In addition to any voting and
other requirements imposed by the Articles of Incorporation, Bylaws and
applicable law, any Significant Corporate Action must be approved by the
affirmative vote of at least a majority of the outstanding shares of Common
Stock.  Additionally, any other matter that may be considered by the Board of
Directors on which the Board of Directors is deadlocked shall be submitted to a
vote of the holders of the outstanding shares of Common Stock for determination.


(d)           Financial Information.  The Company shall provide the Holders with
the following financial information regarding the Company:
 
(i)    within thirty (30) days after the end of each calendar month, monthly
financial statements, including a balance sheet, statement of income and
retained earnings, statement of changes in financial position, and statement of
changes in shareholders’ equity, all in reasonable detail and detailing actual
performance for the period;


(ii)   within thirty (30) days after the end of each calendar month, a monthly
report of the operations of the Company, including any operating information
that any Holder may reasonably request; and


(iii)   within sixty (60) days following the end of each fiscal year, (A) annual
financial statements prepared by independent auditors, including a balance
sheet, statement of income and retained earnings, statement of changes in
financial position, and a statement of changes in shareholders’ equity, all in
reasonable detail, together with an opinion that the financial statements fairly
represent the financial position of the Company and (B) a report detailing
actual performance for the period and a comparison with the prior fiscal year.

 
 
57

--------------------------------------------------------------------------------

 
(e)   Allocation of Net Income, Net Loss or Capital Gains.  The net income, net
loss or capital gains of the Company for each fiscal year of the Company is
allocated to the Shareholders, pro rata in accordance with their Percentage
Interest except that any net income, net loss or capital gains of the Company
resulting from work originated by GWT shall be allocated to the shareholders pro
rata in accordance with their Percentage Interest in GWT.
 
(f)   Accounting and Records.
 
(i)           Records and Accounting.  For so long as AQUM is a Holder, the
books and records of the Company shall be kept by the CFO of AQUM. The financial
position and the results of its operations shall be recorded, in accordance with
the accounting methods elected to be followed by the Company for federal and
state income tax purposes.  The books and records of the Company shall reflect
all Company transactions and shall be appropriate and adequate for the Company’s
business.  The fiscal year of the Company for financial reporting and for
federal income tax purposes is the calendar year.
 
(ii)           Access to Accounting Records.  All books and records of the
Company must be maintained at any office of the Company or at the Company’s
principal place of business, and each Holder and his duly authorized
representative, must have access to them at such office of the Company and the
right to inspect and copy them at reasonable times.
 
(iii)   Accounting Decisions.  All decisions regarding accounting matters,
except as otherwise specifically set forth herein, shall be made by Holders
having a majority of the Percentage Interests in the Company


8.           Representations; Covenants.  Each Holder, severally and not
jointly, represents to the other parties hereto that (a) this Agreement has been
duly executed and delivered by such Holder and constitutes a valid and binding
obligation of such Holder; (b) such Holder is the record and beneficial owner of
the number of issued and outstanding Securities appearing opposite such Holder’s
name in Exhibit A-1 and Exhibit A-2 attached hereto, free and clear of any
option, lien, encumbrance or charge of any kind whatsoever, except as created by
or described in this Agreement; (c) such Holder has full and unrestricted right,
power, authority and capacity to dispose of and to vote its Securities as
required hereby; and (d) such Holder has not entered into or agreed to be bound
by any other arrangements or agreements of any kind with respect to its
Securities, including without limitation agreements or arrangements with respect
to the disposition or voting of such Securities.  In addition, each Holder that
is a (i) corporation represents that it is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (ii) trust represents that such trust has been duly created and is
validly existing under the laws of the jurisdiction of its organization with the
power and authority to consummate the transactions contemplated hereby and that
the declaration of trust or other instrument creating such trust is a legal,
valid and binding instrument, enforceable against such trust in accordance with
its terms; and (iii) a partnership is duly organized, validly existing under the
laws of its jurisdiction of organization, and no event of dissolution has
occurred under its operative documents.  Each Holder, severally and not jointly,
covenants to the other parties hereto that it will not enter into any other
arrangements or agreements, such as those specified in clause (d) above, with
any other party as long as any of the terms of this Agreement remain in effect,
except in connection with any stock options or similar fringe benefit programs
of the Company or any of its subsidiaries, or otherwise in compliance with this
Agreement.


 
58

--------------------------------------------------------------------------------

 
9.             Equitable Relief.  The parties hereto agree and declare legal
remedies may be inadequate to enforce the provisions of this Agreement and that
equitable relief, including specific performance and injunctive relief, may be
used to enforce such provisions.


10.   Miscellaneous.
 
(a)           Notices.  Any and all notices, designations, consents, offers,
acceptances, or any other communication provided for herein shall be given in
writing delivered personally, by overnight courier, by facsimile or by
registered or certified mail, addressed, if to the Company 8914 Shady Hill, San
Antonio Texas 78254 Attention: Marko  A. Mendez and Mario Delgado Jr.; and, if
to a Holder, to him, her or it at the address indicated for such Holder on the
records of the Company; or to such other address as may be designated in writing
by any such as otherwise provided in this Agreement.  Each such notice shall be
deemed given (i) if by hand, when personally delivered during normal working
hours, (ii) if by overnight courier, on the next business day following deposit
by the sender with such courier, (iii) if by telecopy, upon transmission during
normal working hours and receipt by the sender of a transmission confirmation,
and (iv) if by mail, on a date which is four (4) days after it is mailed in any
post office or branch post office regularly maintained by the United States
Postal Service (registered or certified, with postage prepaid and properly
addressed).
 
(b)           Amendment.  No change in or modification of this Agreement shall
be valid unless the same shall be in writing and signed by the Company and
Holders representing at least fifty one percent (51%) of the outstanding shares
Common Stock and fifty one percent (51%) of outstanding shares of Preferred
Stock, each voting separately as a class.
 
(c)           Waiver.  No failure or delay on the part of the parties or any of
them in exercising any right, power or privilege hereunder, or any course of
dealing between the parties or any of them shall operate as a waiver of any such
right, power or privilege or shall any single or partial exercise of any such
right, power or privilege preclude the simultaneous or later exercise of any
other right, power or privilege.  The rights and remedies herein expressly
provided are cumulative and are not exclusive of any rights or remedies, which
the parties or any of them would otherwise have.  No notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the other parties or any of them to take any other or further action in any
circumstances without notice or demand.


 
59

--------------------------------------------------------------------------------

 
(d)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when executed and delivered, which may be via
facsimile, shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


(e)           Governing Law, Venue.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without regard to principles of conflict of laws.


(f)           Filing.  A copy of this Agreement and of all amendments hereto
shall be filed at the principal office of the Company.


(g)           Termination.  This Agreement shall terminate on the first to occur
of (i) the execution of an instrument signed by the Company and Holders
representing at least fifty one percent (51%) of the outstanding shares of the
Common Stock and fifty one percent (51%) of the outstanding shares of Preferred
Stock if any, each voting separately as a class, terminating this Agreement,
(ii) immediately prior to the effectiveness of a registered public offering of
any equity securities of the Company made by the Company and any stockholders or
underwriters on their behalf, or a series of such registered public
offerings, (iii) the dissolution of the Company, or (iv) the closing of (x) any
merger by the Company with or into any corporation or other entity or the
consolidation of the Company with another corporation or the sale or transfer of
all or substantially all of the assets of the Company, in either case as a
result of which the holders of Common Stock Equivalents of the Company
immediately prior to the closing of such transaction will hold less than fifty
one percent (51%) of the common stock equivalents of the acquiring or resulting
corporation or entity in such merger or consolidation, or (y) a sale or transfer
of Common Stock Equivalents that would result in any Person or group (as defined
in Rule 13d-5 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”), together with its Affiliates, becoming the record owner or the
beneficial owner (as defined in Rule 13e-3 under the Exchange Act), directly or
indirectly, of at least fifty one percent (51%) of the Common Stock
Equivalents.  A person shall not be deemed the “beneficial owner” of Common
Stock Equivalents or a member of a “group” solely by virtue of being a party to
this Agreement.


(h)           All Securities Subject to this Agreement.  All Securities shall be
held subject to the terms of this Agreement and the Holder thereof shall be
deemed a Holder for purposes of this Agreement, as follows:


(i)         Any Securities now or hereafter held by any Person shall be held by
such Person subject to the provisions of this Agreement and such Person shall be
deemed to be a “Holder” for all purposes of this Agreement;


 
60

--------------------------------------------------------------------------------

 
(ii)          Any Holder who ceases to own any Securities as provided for in
this Agreement shall cease to be a Holder for purposes of this Agreement; and


  (iii)           The provisions of this Agreement shall be deemed to apply
equally to any Security or other securities of the Company distributed in
respect of the Securities.


(i)            Benefit and Binding Effect.  Except as otherwise provided in this
Agreement, no right under this Agreement shall be assignable and any attempted
assignment in violation of this provision shall be void.  Subject to compliance
with the terms of this Agreement regarding Transfer of Securities, this
Agreement shall be binding upon and inure to the benefit of the parties and
their executors, administrators, personal representatives, heirs, successors and
permitted assigns.  Except as set forth in this Section 10(i), this Agreement
does not create and shall not be construed as creating any rights enforceable by
any Person not a party hereto.


(j)            Severability.  In the event that any portion of this Agreement
shall be held to be invalid or unenforceable to any extent, such portion shall
be enforced to the fullest lawful extent and the remaining parts hereof shall
nevertheless continue to be valid and enforceable as though the invalid portions
were not a part hereof.  If any time period set forth herein is held by a court
of competent jurisdiction to be unenforceable, a different time period that is
determined by the court to be more reasonable shall replace the unenforceable
time period.


(k)            Attorneys’ Fees.  In the event that any party seeks to enforce or
obtain a declaration of its rights under or by reason of this Agreement, or
asserts any provision hereof as a defense, the party prevailing in such dispute
shall be entitled to receive from the other parties to such dispute all of the
prevailing party’s fees, costs and expenses of such enforcement, determination
of rights or defense including, without limitation, the reasonable fees and
expenses of attorneys, accountants, expert witnesses, advisors and consultants,
including without limitation any such fees or expenses of appeals.


(l)             United States Federal Income Tax Election.  The Company has
elected to be treated as an “S corporation” under Section 1362(a) of the United
States Internal Revenue Code and each of the parties hereto hereby consents to
such election and unless otherwise agreed to by the Holders of at least sixty
six and two thirds percent (66-2/3%) of the outstanding shares of Common Stock,
shall take or refrain from such action as may be necessary to sustain such
election.


(m)   Integration.  This Agreement and all Exhibits hereto constitute the entire
agreement between the parties with regard to the subject matter hereof and
thereof.  This Agreement supersedes all previous oral and written agreements
pertaining to the subject matter of this Agreement between or among the parties.


 
61

--------------------------------------------------------------------------------

 
11.         Independent Representation and Waiver of Conflict of Interest The
Parties each acknowledge that Eric Lang Esq. (“Counsel”), prepared this
Operating Agreement on behalf of and in the course of representation of  GWT in
connection with the Stock Exchange Agreement between the parties of even date
herewith and that: the parties have been advised by Counsel that a conflict
exists among their individual interests; and, the parties have been advised by
Counsel to seek advice of independent counsel; and, the parties have had the
opportunity to seek the advice of independent counsel; and, the parties jointly
and severally waive any claim that the Counsel’s representation of the Company
constitutes a conflict of interest; and, the parties have received no
representations from Counsel about the tax consequences of this Agreement; and,
the parties have been advised by Counsel that this  Agreement may have tax
consequences; and the parties have had the opportunity to seek the advice of
independent tax counsel; and that Counsel is admitted to practice law only in
the state of Florida and has made no representation regarding the enforceability
of this Agreement, or any of its consequences, under the laws of any other
state.


IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the day and year first above written.
 
THE “COMPANY”:
 
Green Wire, Inc.,
   
a Texas corporation
           
By:
     
Name:
     
Title:
 
THE “HOLDERS”:
               
MARKO  A. MENDEZ.
                 
MARIO DELGADO JR
           
Green Wire Enterprises, Inc., a Delaware corporation,
           
By:
                Its duly authorized officer        
URBAN AG. CORP.
 
 
Urban Ag. Corp. a Delaware corporation    
By:
                Its duly authorized officer

 
 
62

--------------------------------------------------------------------------------

 


SCHEDULE VII – SIGNIFICANT ACTIONS REQUIRING HOLDER APPROVAL


“Significant Corporate Action” shall mean any of the following matters:


(i)            
merger, combination, reorganization, spin-off or split of the Company;



(ii)           
sale, assignment, transfer, pledge, encumbrance or other disposition of all or
substantially all assets or properties of the Company;



(iii)          
any capital increase, capital decrease, or recapitalization of the Company,
including a determination of the timing, amount, terms and conditions of any
increase in capital or the redemption or repurchase by the Company of any equity
or debt securities issued by the Company;



(iv)          
registration of the Company or any securities issued by the Company with any
securities market;



(v)           
declaration of dividends or other distributions, whether in cash, stock, or
other property, by the Company;



(vi)          
amendment of the Articles of Incorporation or Bylaws of the Company;



(vii)         
employment or other engagement of any Person, including as a consultant or
independent contractor, under any arrangement which entitles such Person to any
equity or debt securities of the Company;



(viii)        
borrowing of any money by the Company from any Person;



(ix)           
guaranty or bonding by the Company of any indebtedness or performance of any
Person, issuance by the Company of an indemnity in respect of any potential
liability of any Person, or acting by the Company as a surety, guarantor,
endorser or accommodation endorser for any Person;



(x)            
modification, change or amendment to any agreement or arrangement relating to
the matters described in this Schedule VII.

 
i


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A SECURITIES OWNERSHIP




 
Beneficial Owner
 
Preferred Stock
 
Common Stock
 
Debentures
 
Marko A. Mendez
 
 
25,500
         
Mario Delgado Jr.
 
25,500
         
GreenWire Enterprises, Inc a Delaware corporation
 
 
49,000
 



  2
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.03
 
Marko Mendez
Mario Delgado Jr.
TTT Holdings, Inc.
Tracy Knox
Hector Vasquez
Norma Vasquez


SCHEDULE 4.01(B)


BenchMark Solutions/ Mario 500 & Marko 500 shares (use for consulting purposes)
Energy Concepts Mario 500 & Marko 500 shares (Dormant)
Mario- INTCB (International Communication Brokers – Dormant owned for 20 yrs)
Marko- Green Point Energy Resources (dormant)




SCHEDULE 4.01(c)


 
Green Wire, Inc.
 
Marko Mendez: CEO and Director
 
Mario Delgado: COO and Director


 
Terra Asset Management, Inc
 
David M Shepard President and Director
 
Tracy Knox CEO ad Director
 


B & R Telephone
Hector Vasquez General Partner
Norma Vasquez General Partner


Green Wire Enterprises, Inc


Billy V. Ray, Jr. Director
Marshall Sterman Director
Tracy Knox Director
Marko Mendez Director and CEO
Hector Vasquez Director and Exc. VP
Richard Boyle President
Mario Delgado COO


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4.04: NONE
SCHEDULE 4.05: NONE




 
 
2

--------------------------------------------------------------------------------

 




SCHEDULE 4.07 FINANCIALS




 
3

--------------------------------------------------------------------------------

 




SCHEDULE 4.08(b) None
SCHEDULE 4.09(a) None
SCHEDULE 4.09(b) None
SCHEDULE 4.09(c) None
SCHEDULE 4.10(a) None
SCHEDULE 4.10(b) None
SCHEDULE 4.10(d) None
SCHEDULE 4.11: None other than in the ordinary course of business with
subcontractors
SCHEDULE 4.12(b) None other than the corporate name
SCHEDULE 4.12(d) None
SCHEDULE 4.13 None
SCHEDULE 4.14(a) None
SCHEDULE 4.14(b) None
SCHEDULE 4.15(a) (i) None
SCHEDULE 4.15(a) (ii) None
SCHEDULE 4.15(a) (vii) none
SCHEDULE 4.15(b) (i) None
SCHEDULE 4.16 None
SCHEDULE 4.18 Frost Bank: balance approximately $18,000
Benchmark IBC Bank, balance approximately $10,000




 
4

--------------------------------------------------------------------------------

 


SCHEDULE 4.20


 
5

--------------------------------------------------------------------------------

 




SCHEDULE 4.21


 
6

--------------------------------------------------------------------------------

 




SCHEDULE 4.24 None
SCHEDULE 4.26(b) None other than as reflected on Schedule 4.07
SCHEDULE 4.27(b) None
SCHEDULE 4.27(c) None
SCHEDULE 4.27(d) None
SCHEDULE 4.28 None
 
7
